Exhibit 10.1

 



--------------------------------------------------------------------------------


 


 
INVESTOR RIGHTS AGREEMENT
 
BY AND AMONG
 
WARBURG PINCUS PRIVATE EQUITY (E&P) XI – B, L.P.,
 
WARBURG PINCUS PRIVATE EQUITY XI–C, L.P.,
 
WP XI PARTNERS, L.P.,
 
WARBURG PINCUS PRIVATE EQUITY XI–B, L.P.,
 
WP MUSTANG CO-INVEST-B L.P.,
 
WP MUSTANG CO-INVEST-C L.P.,
 
WARBURG PINCUS XI (E&P) PARTNERS - B, L.P.,
 
WARBURG PINCUS (E&P) XI, L.P.,
 
MUSTANG HOLDCO 1 LLC,
 
WP (LEXINGTON) HOLDINGS II, L.P.,
 
WARBURG PINCUS PRIVATE EQUITY (LEXINGTON) XI – A, L.P.,
 
WARBURG PINCUS XI (LEXINGTON) PARTNERS – A, L.P.,
 
WP MUSTANG CO-INVEST LLC,
 
THE INVESTORS ON SCHEDULE A HERETO
 
AND
 
WEX INC.
 
Dated as of July 1, 2016



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

ARTICLE I  DEFINITIONS
 
 
2
SECTION 1.01.
Defined Terms
2
SECTION 1.02.
Other Interpretive Provisions
9
 
ARTICLE II  REGISTRATION RIGHTS
 
10
SECTION 2.01.
Demand Registration
10
SECTION 2.02.
Shelf Registration
13
SECTION 2.03.
Piggyback Registration
16
SECTION 2.04.
Black-out Periods
18
SECTION 2.05.
Registration Procedures
20
SECTION 2.06.
Underwritten Offerings
27
SECTION 2.07.
No Inconsistent Agreements; Additional Rights
29
SECTION 2.08.
Registration Expenses
29
SECTION 2.09.
Indemnification
29
SECTION 2.10.
Rules 144 and 144A and Regulation S; Form S-3
33
SECTION 2.11.
Limitation on Registrations and Underwritten Offerings
34
SECTION 2.12.
Clear Market
34
SECTION 2.13.
In-Kind Distributions
34
 
ARTICLE III  TRANSFER RESTRICTIONS; BOARD REPRESENTATION
 
35
SECTION 3.01.
Limitations on Transfer
35
SECTION 3.02.
Board of Directors
35
SECTION 3.03.
Actions by WP
36
SECTION 3.04.
Actions by Holders
37
 
ARTICLE IV  REPRESENTATIONS AND WARRANTIES; INVESTMENT LIMIT
 
37
SECTION 4.01.
Holder Representations and Warranties
37
SECTION 4.02.
Company Representations and Warranties
38
SECTION 4.03.
Company Obligations
38
 
ARTICLE V  MISCELLANEOUS
 
38
SECTION 5.01.
Term
38
SECTION 5.02.
Injunctive Relief
39
SECTION 5.03.
Attorneys’ Fees
39
SECTION 5.04.
Notices
39
SECTION 5.05.
Amendment
40
SECTION 5.06.
Successors, Assigns and Transferees
40
SECTION 5.07.
Binding Effect
41
SECTION 5.08.
No Waiver
41
SECTION 5.09.
Third Party Beneficiaries
41
SECTION 5.10.
Governing Law; Jurisdiction
41

 
i

--------------------------------------------------------------------------------

 
SECTION 5.11.
Waiver of Jury Trial
41
SECTION 5.12.
Severability
42
SECTION 5.13.
Counterparts
42
SECTION 5.14.
Headings
42
SECTION 5.15.
Investment Banking Services
42
SECTION 5.16.
Other Activities
42


 
ii

--------------------------------------------------------------------------------

INVESTOR RIGHTS AGREEMENT
 
This Investor Rights Agreement (the “Agreement”) is made, entered into and
effective as of July 1, 2016, by and among WEX Inc., a corporation organized
under the laws of the State of Delaware, Mustang HoldCo 1 LLC, a limited
liability company organized under the laws of the State of Delaware (“Sellers’
Designee”), Warburg Pincus Private Equity (E&P) XI ‑ B, L.P., a limited
partnership organized under the laws of the State of Delaware (“WP PE XI B”),
Warburg Pincus Private Equity XI–C, L.P., an exempted limited partnership
organized under the laws of the Cayman Islands (“WP XI C”), WP XI Partners,
L.P., a limited partnership organized under the laws of the State of Delaware
(“WP XI Partners”), Warburg Pincus Private Equity XI–B, L.P., a limited
partnership organized under the laws of the State of Delaware (“WP XI B”), WP
Mustang Co-Invest–B L.P., a limited partnership organized under the laws of the
State of Delaware (“WP Co-Invest B”), WP Mustang Co-Invest–C L.P., a limited
partnership organized under the laws of the State of Delaware (“WP Co-Invest
C”), Warburg Pincus XI (E&P) Partners – B, L.P., a limited partnership organized
under the laws of the State of Delaware (“WP XI Partners B”), Warburg Pincus
(E&P) XI, L.P., a limited partnership organized under the laws of the State of
Delaware (“WP XI”), WP (Lexington) Holdings II, L.P., a limited partnership
organized under the laws of the State of Delaware (“WP (Lex) Holdings II”),
Warburg Pincus Private Equity (Lexington) XI – A, L.P., a limited partnership
organized under the laws of the State of Delaware (“WP (Lex) XI”), Warburg
Pincus XI (Lexington) Partners – A, L.P., a limited partnership organized under
the laws of the State of Delaware (“WP XI (Lex) Partners”) and WP Mustang
Co-Invest LLC, a limited liability company organized under the laws of the State
of Delaware (“WP Mustang Co-Invest” and together with Sellers’ Designee, WP PE
XI B, WP XI C, WP XI Partners, WP XI B, WP Co-Invest B, WP Co-Invest C,WP XI
Partners B, WP XI, WP (Lex) Holdings II, WP (Lex) XI, WP XI (Lex) Partners and
any Permitted Transferees of such Persons that are Affiliates of Warburg Pincus
LLC, “WP,” provided that each of WP Co-Invest B, WP Co-Invest C and WP Mustang
Co-Invest LLC shall cease to be included in the definition of WP at such time as
Warburg Pincus LLC or an Affiliate of Warburg Pincus LLC ceases to be the
managing member of, the general partner of or otherwise control WP Co-Invest B,
WP Co-Invest C or WP Mustang Co-Invest LLC, as applicable), the investors set
forth on Schedule A hereto and any Person who signs a joinder hereto as a
Holder.
 
WITNESSETH:
 
WHEREAS, the Company, WP, Warburg Pincus Private Equity XI (Lexington), LLC, a
limited liability company organized under the laws of the State of Delaware,
Sellers’ Designee, WP PE XI B, WP XI C, WP XI Partners, CP XI B, CP Co-Invest B,
WP Co-Invest C, CP XI Partners B and WP XI have entered into that certain Unit
Purchase Agreement, dated as of October 18, 2015 (as may be amended from time to
time, the “Purchase Agreement”), pursuant to which, among other things, WP will
acquire Company Common Stock on the terms and conditions set forth in the
Purchase Agreement;
 
WHEREAS, each of the parties hereto desires to set forth in this Agreement
certain terms and conditions regarding the ownership of the Company Common
Stock; and
1

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS

                       

SECTION 1.01.    Defined Terms.  Capitalized terms used but not defined herein
shall have the meanings set forth in the Purchase Agreement.  As used in this
Agreement, the following terms shall have the following meanings:
 
“Adverse Disclosure” means public disclosure of material, non-public information
that, in the Board of Directors’ good faith judgment, after consultation with
outside counsel to the Company, (i) would be required to be made in any
Registration Statement or report filed with the SEC by the Company so that such
Registration Statement or report would not be materially misleading and would
not be required to be made at such time but for the filing of such Registration
Statement or report; and (ii) the Company has a bona fide business purpose for
not disclosing publicly.
 
“Affiliate” has the meaning specified in Rule 12b-2 under the Exchange Act;
provided that no Holder (other than a Holder that is a director of the Company)
shall be deemed an Affiliate of the Company or its Subsidiaries for purposes of
this Agreement; provided, further, that portfolio companies (as such term is
commonly used in the private equity industry) of WP and limited partners,
non-managing members or other similar direct or indirect investors in WP shall
be deemed to not be Affiliates of WP or WPLLC; and provided, further, that with
respect to any Person that is a “governmental plan” within the meaning of ERISA,
the other branches and departments of the applicable governments shall not be
deemed to be Affiliates of such Person.  The term “Affiliated” has a correlative
meaning.
 
“Agreement” has the meaning set forth in the preamble.
 
“Board Representative” has the meaning set forth in Section 3.02(a).
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks located in New York, New York are required or authorized by law
or executive order to be closed.
 
“Co-Invest Agreements” means any equityholders’ agreement or other agreement or
employee stock plan or other employee benefit plan arrangement that applies to a
Holder’s ownership of Registrable Securities.
 
“Co-Investor” means any of Warburg Pincus Private Equity (Lexington) XI - A,
L.P., WP Co-Invest B and WP Co-Invest C.
2

--------------------------------------------------------------------------------

 
“Company” means WEX Inc., a corporation organized under the laws of the State of
Delaware (including any of its successors by merger, acquisition,
reorganization, conversion or otherwise).
 
“Company Common Stock” means shares of the common stock of the Company, par
value $0.01 per share, and any securities of the Company (or any entity
resulting from a transaction in which the shares of outstanding common stock of
the Company immediately prior to such transaction continue to represent, or are
converted into or exchanged for, in the aggregate, shares of common stock of the
surviving entity (or the parent of the surviving entity) possessing more than
fifty percent (50%) of the total combined voting power of all outstanding voting
securities of the Company or of the surviving entity (or the parent of the
surviving entity) immediately after such transaction) into which such common
stock shall have been changed, or any securities of the Company (or any entity
resulting from a transaction in which the shares of outstanding common stock of
the Company immediately prior to such transaction continue to represent, or are
converted into or exchanged for, in the aggregate, shares of common stock of the
surviving entity (or the parent of the surviving entity) possessing more than
fifty percent (50%) of the total combined voting power of all outstanding voting
securities of the Company or of the surviving entity (or the parent of the
surviving entity) immediately after such transaction) resulting from any stock
split or combination, reclassification, recapitalization, exchange or similar
transactions, or any stock dividend or stock distribution with respect to such
common stock.
 
“Company Public Sale” has the meaning set forth in Section 2.03(a).
 
“Demand Company Notice” has the meaning set forth in Section 2.01(d).
 
“Demand Notice” has the meaning set forth in Section 2.01(a).
 
“Demand Period” has the meaning set forth in Section 2.01(c).
 
“Demand Registration” has the meaning set forth in Section 2.01(a).
 
“Demand Registration Statement” has the meaning set forth in Section 2.01(a).
 
“Demand Suspension” has the meaning set forth in Section 2.01(e).
 
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, and any successor thereto, and the regulations promulgated thereunder. 
Any reference to a section of ERISA shall include a reference to any successor
provision thereto.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.
 
“First Lockup Termination Date” has the meaning set forth in Section 3.01(a).
 
“FINRA” means the Financial Industry Regulatory Authority.
3

--------------------------------------------------------------------------------

 
“Form S-1” means a registration statement on Form S-1 under the Securities Act,
or any comparable or successor form or forms thereto.
 
“Form S-3” means a registration statement on Form S-3 under the Securities Act,
or any comparable or successor form or forms thereto.
 
“Holder” means any record holder of Registrable Securities that is a party
hereto or that succeeds to rights hereunder pursuant to Section 5.06, including,
as of the date hereof, all Seller Recipients (as defined in the Purchase
Agreement).
 
“Holder Underwritten Offering” has the meaning set forth in Section 2.12.
 
“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of
Registrable Securities.
 
“Lockup Termination Date” has the meaning set forth in Section 3.01(a).
 
“Long-Form Registration” has the meaning set forth in Section 2.01(a).
 
“Loss” or “Losses” has the meaning set forth in Section 2.09(a).
 
“Majority Holder Counsel” has the meaning set forth in Section 2.08.
 
“Marketed Underwritten Offering” means any Underwritten Offering (including a
Marketed Underwritten Shelf Take-Down, but, for the avoidance of doubt, not
including any Shelf Take-Down that is not a Marketed Underwritten Shelf
Take-Down) that involves a customary “road show” (including an “electronic road
show”) or other substantial marketing effort by the Company and the underwriters
over a period of at least 48 hours.
 
“Marketed Underwritten Shelf Take-Down” has the meaning set forth in
Section 2.02(d).
 
“Material Adverse Change” means (i) any general suspension of trading in, or
limitation on prices for, securities on any national securities exchange or in
the over-the-counter market in the United States (other than ordinary course
limitations on hours or numbers of days of trading); (ii) the declaration of a
banking moratorium or any suspension of payments in respect of banks in the
United States; (iii) a material outbreak or escalation of armed hostilities or
other international or national calamity involving the United States or the
declaration by the United States of a national emergency or war or a material
adverse change in national or international financial, political or economic
conditions; and (iv) any event, change, circumstance or effect that is or is
reasonably likely to be materially adverse to the business, properties, assets,
liabilities, condition (financial or otherwise), operations, results of
operations or prospects of the Company and its Subsidiaries taken as a whole.
 
“Participating Holder” means, with respect to any Registration, any Holder of
Registrable Securities covered by the applicable Registration Statement.
 
“Permitted Assignee” has the meaning set forth in Section 5.06.
4

--------------------------------------------------------------------------------

 
“Permitted Transferee” means (i) with respect to any Holder other than WP, any
Affiliate, spouse, lineal descendant, parent, heir, sibling, executor,
administrator, testamentary trustee or legatee of such Holder or any trust or
other Person in which the sole (direct or indirect) beneficiaries or other
equityholders thereof are such Holder; and (ii) with respect to WP, (1) any
Affiliate, limited partner, member or shareholder of WP or (2) any limited
partner or member of a Co-Investor.
 
“Person” means any individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof or any other entity.
 
“Piggyback Company Notice” has the meaning set forth in Section 2.03(a).
 
“Piggyback Registration” has the meaning set forth in Section 2.03(a).
 
“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including pre- and post-effective
amendments to such Registration Statement, and all other material incorporated
by reference in such prospectus.
 
“Public Offering” means any public offering and sale of equity securities of the
Company or its successors for cash pursuant to an effective registration
statement (other than on Form S-4, S-8 or a comparable form) under the
Securities Act.
 
“Purchaser Daily Closing Price” means on any trading day, the closing sale per
share-price of Company Common Stock as reported by the Wall Street Journal for
such trading day.
 
“Qualified Nominee” has the meaning set forth in Section 3.02(a).
 
“Pro Rata Share” means:
 
(a)            for purposes of Section 2.01(d) (with respect to a Demand Company
Notice), with regards to each other Holder receiving a Demand Company Notice, a
number of Registrable Securities determined by multiplying (i) the total number
of Registrable Securities held by such Holder receiving a Demand Company Notice
by (ii) a fraction, (A) the numerator of which is the number of Registrable
Securities proposed to be registered by WP, less the number of Registrable
Securities, if any, that WP shall withdraw from such Demand Registration
pursuant to Section 2.01(b) and (B) the denominator of which is the aggregate
number of Registrable Securities held by WP as of the date of such Demand
Company Notice or withdrawal, as applicable;
 
(b)            for purposes of Section 2.02(a) (with respect to a Shelf Company
Notice), with regards to each other Holder receiving a Shelf Company Notice, a
number of Registrable Securities determined by multiplying (i) the total number
of Registrable Securities held by such Holder by (ii) a fraction, (A) the
numerator of which is the number of Registrable Securities proposed to be
registered on the applicable Shelf Registration Statement by WP and (B) the
denominator of which is the aggregate amount of Registrable Securities held by
WP;
5

--------------------------------------------------------------------------------

 
(c)            for purposes of Section 2.02(d)(iii) (with respect to a Marketed
Underwritten Shelf Take-Down Notice), with regards to each other Holder
receiving a Marketed Underwritten Shelf Take-Down Notice, a number of
Registrable Securities determined by multiplying (i) the total number of
Registrable Securities of such Holder registered on the applicable Shelf
Registration Statement by a fraction, (A) the numerator of which is the number
of Registrable Securities proposed to be offered or sold by WP in such Marketed
Underwritten Shelf Take-Down and (B) the denominator of which is the aggregate
number of Registrable Securities held by WP; and
 
(d)            for purposes of Section 2.03(a) (with respect to a Piggyback
Registration), with regards to each other Holder receiving a Piggyback Company
Notice, a number of Registrable Securities determined by multiplying (i) the
total number of Registrable Securities held by such Holder receiving a Piggyback
Company Notice by (ii) a fraction, (A) the numerator of which is the number of
Registrable Securities proposed to be registered in the applicable Piggyback
Registration by WP, less the number of Registrable Securities that WP shall
withdraw from such Piggyback Registration pursuant to Section 2.03(a) and (B)
the denominator of which is the aggregate amount of Registrable Securities held
by WP as of the date WP elects to include Registrable Securities in such
Registration Statement or on the date of such withdrawal, as applicable.
 
“Registrable Securities” means any Company Common Stock acquired by the Holders
pursuant to the Purchase Agreement, including any Company Common Stock acquired
as a result of any reclassification, recapitalization, stock split or
combination, exchange or readjustment of such Company Common Stock, or any stock
dividend or stock distribution in respect of such Company Common Stock, in each
case whether now owned or hereinafter acquired; provided, however, that any such
Registrable Securities shall cease to be Registrable Securities to the extent
(i) a Registration Statement with respect to the sale of such Registrable
Securities has become effective under the Securities Act and such Registrable
Securities have been disposed of in accordance with the plan of distribution set
forth in such Registration Statement, (ii) such Registrable Securities have been
distributed pursuant to Rule 144 or Rule 145 of the Securities Act (or any
successor rule) and new certificates for them not bearing a legend restricting
transfer shall have been delivered by the Company, (iii) such Registrable
Securities shall have been otherwise transferred and new certificates for them
not bearing a legend restricting transfer shall have been delivered by the
Company and such securities may be publicly resold without Registration under
the Securities Act, (iv) a Registration Statement on Form S-8 (or any successor
form) covering such Registrable Securities is effective, (v) in the case of a
Holder who is not WP or an affiliate (as such term is defined in Rule 12b-2
under the Exchange Act) of the Company, all remaining Registrable Securities
held by such Holder may immediately be sold under Rule 144 (or any similar
provision then in force) under the Securities Act without any volume or manner
of sale restrictions, or (vi) such Registrable Securities cease to be
outstanding.
 
“Registration” means a registration with the SEC of the Company’s equity
securities for offer and sale to the public under a Registration Statement.  The
term “Register” shall have a correlative meaning.
 
“Registration Expenses” has the meaning set forth in Section 2.08.
6

--------------------------------------------------------------------------------

 
“Registration Statement” means any registration statement of the Company that
covers Registrable Securities pursuant to the provisions of this Agreement filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement; provided, however, that the “Registration Statement”
without reference to a time includes such Registration Statement as amended by
any post‑effective amendments as of the time of first contract of sale for the
Registrable Securities.
 
“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.
 
“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.
 
“SEC” means the Securities and Exchange Commission.
 
“Second Lockup Termination Date” has the meaning set forth in Section 3.01(a).
 
“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.
 
“Sellers’ Designee” has the meaning set forth in the preamble.
 
“Shelf Company Notice” has the meaning set forth in Section 2.02(a).
 
“Shelf Period” has the meaning set forth in Section 2.02(b).
 
“Shelf Registration” means a Registration effected pursuant to Section 2.02.
 
“Shelf Registration Statement” means a Registration Statement of the Company
filed with the SEC on either (i) Form S-3 (or any successor form or other
appropriate form under the Securities Act) or (ii) if the Company is not
permitted to file a Registration Statement on Form S-3, an evergreen
Registration Statement on Form S-1 (or any successor form or other appropriate
form under the Securities Act), in each case for an offering to be made on a
continuous basis pursuant to Rule 415 (or any successor provision) under the
Securities Act covering Registrable Securities.
 
“Shelf Suspension” has the meaning set forth in Section 2.02(c).
 
“Shelf Take-Down” has the meaning set forth in Section 2.02(d).
 
“Shelf Take-Down Notice” has the meaning set forth in Section 2.02(d).
7

--------------------------------------------------------------------------------

 
“Short-Form Registration” has the meaning set forth in Section 2.01(a).
 
“Special Registration” has the meaning set forth in Section 2.12.
 
“Standstill Termination Date” has the meaning set forth in Section 3.02(d).
 
“Subsidiary” means, with respect to any Person, any entity of which (i) a
majority of the total voting power of shares of stock or equivalent ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers, trustees or other members of the
applicable governing body thereof is at the time owned or controlled, directly
or indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (ii) if no such governing body exists at
such entity, a majority of the total voting power of shares of stock or
equivalent ownership interests of the entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof.  For purposes hereof, a Person or Persons shall
be deemed to have a majority ownership interest in a limited liability company,
partnership, association or other business entity if such Person or Persons
shall be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or shall be or control the
managing member or general partner of such limited liability company,
partnership, association or other business entity.
 
“Termination Date” has the meaning set forth in Section 5.01.
 
“Transfer” means, with respect to any Registrable Securities, a direct or
indirect transfer, sale, short sale, exchange, grant of an option to purchase or
other disposal of such Registrable Securities or any interest therein; provided,
that the term “indirect transfer” shall not include any direct or indirect sale,
issuance, exchange, assignment, pledge, hypothecation or other encumbrance or
other disposition of any interest in WP, including the issuance or grant of an
option or other right, whether directly or indirectly, whether voluntarily,
involuntarily or by operation of law.
 
“Underwritten Offering” means a Registration in which securities of the Company
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public.
 
“Underwritten Offering Requestors” has the meaning set forth in Section 2.06(a).
 
“Underwritten Shelf Take-Down” has the meaning set forth in Section 2.02(d).
 
“Underwritten Shelf Take-Down Notice” has the meaning set forth in
Section 2.02(d).
 
“WP” has the meaning set forth in the preamble.
 
“WP (Lex) Holdings II” has the meaning set forth in the preamble.
 
“WP (Lex) XI” has the meaning set forth in the preamble.
8

--------------------------------------------------------------------------------

“WPLLC” has the meaning set forth in Section 3.03(a).
 
“WP Mustang Co-Invest” has the meaning set forth in the preamble.
 
“WP PE XI B” has the meaning set forth in the preamble.
 
“WP XI” has the meaning set forth in the preamble.
 
“WP XI (Lex) Partners” has the meaning set forth in the preamble.
 
“WP XI B” has the meaning set forth in the preamble.
 
“WP XI C” has the meaning set forth in the preamble.
 
“WP Co-Invest B” has the meaning set forth in the preamble.
 
“WP Co-Invest C” has the meaning set forth in the preamble.
 
“WP XI Partners” has the meaning set forth in the preamble.
 
SECTION 1.02.    “WP XI Partners B” has the meaning set forth in the
preamble.Other Interpretive Provisions.  In this Agreement, except as otherwise
provided:
 
(a)            A reference to an Article, Section, Schedule or Exhibit is a
reference to an Article or Section of, or Schedule or Exhibit to, this
Agreement, and references to this Agreement include any recital in or Schedule
or Exhibit to this Agreement.
 
(b)            The Schedules and Exhibits form an integral part of and are
hereby incorporated by reference into this Agreement.
 
(c)            Headings and the Table of Contents are inserted for convenience
only and shall not affect the construction or interpretation of this Agreement.
 
(d)            Unless the context otherwise requires, words importing the
singular include the plural and vice versa, words importing the masculine
include the feminine and vice versa and words importing persons include
corporations, associations, partnerships, joint ventures and limited liability
companies and vice versa.
 
(e)            Unless the context otherwise requires, the words “hereof” and
“herein,” and words of similar meaning refer to this Agreement as a whole and
not to any particular Article, Section or clause.  The words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation.”
 
(f)            A reference to any legislation or to any provision of any
legislation shall include any successor legislation and any amendment,
modification or re-enactment thereof and any legislative provision substituted
therefor.
9

--------------------------------------------------------------------------------

 
(g)            All determinations to be made by WP or any other Holder hereunder
may be made by such Person in its sole discretion, and such Person may
determine, in its sole discretion, whether or not to take actions that are
permitted, but not required, by this Agreement to be taken by such Person,
including the giving of consents required hereunder.
 
(h)            The parties hereto have participated jointly in the negotiation
and drafting of this Agreement.  In the event an ambiguity or question of
intention or interpretation arises, this Agreement shall be construed as if
drafted jointly by the parties hereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.
 
ARTICLE II
 
REGISTRATION RIGHTS

                       
 
SECTION 2.01.    Demand Registration.
 
(a)            Demand by WP.  At any time after the date hereof, WP may, subject
to Section 2.11, make a written request (a “Demand Notice”) to the Company for
Registration of all or part of the Registrable Securities held by WP (i) if the
Company does not then qualify to use a short-form Registration on Form S-1 (a
“Long-Form Registration”) or (ii) on Form S-3 (a “Short-Form Registration”) if
the Company qualifies to use such short form for the Registration of such
Registrable Securities on behalf of the Holders (any such requested Long-Form
Registration or Short-Form Registration, a “Demand Registration”).  Each Demand
Notice shall specify the kind and aggregate amount of Registrable Securities to
be registered and the intended methods of disposition thereof.  Subject to
Section 2.11, after delivery of such Demand Notice, the Company (x) shall file
promptly (and, in any event, within (i) forty‑five (45) days in the case of a
request for a Short-Form Registration or (ii) ninety (90) days in the case of a
request for a Long-Form Registration, in each case, following delivery of such
Demand Notice) with the SEC a Registration Statement relating to such Demand
Registration (a “Demand Registration Statement”) (provided, however, that if a
Demand Notice is delivered prior to the First Lockup Termination Date, the
Company shall not be obligated to file (but shall be obligated to prepare) such
Demand Registration Statement until fifteen (15) Business Days prior to the
First Lockup Termination Date in the case of a Short-Form Registration and one
hundred and twenty(120) days prior to the First Lockup Termination Date in the
case of a Long‑Form Registration), and (y) shall use its reasonable best efforts
to cause such Demand Registration Statement to become effective under the
Securities Act promptly and to qualify under the “Blue Sky” laws of such
jurisdictions as any Participating Holder or any underwriter, if any, reasonably
requests.
 
(b)            Demand Withdrawal.  At any time prior to the effectiveness of the
applicable Demand Registration Statement and upon a written withdrawal request
from WP, the Holders may collectively withdraw their Registrable Securities from
a Demand Registration.  Upon delivery of a written notice by WP to such effect,
the Company may elect to cease all efforts to secure effectiveness of the
applicable Demand Registration Statement, and such Registration nonetheless
shall be deemed a Demand Registration for purposes of Section 2.11 unless (i) WP
shall have paid or reimbursed the Company for its pro rata share of all
reasonable and documented out-of-pocket fees and expenses incurred by the
Company in good faith in connection with the Registration of such withdrawn
Registrable Securities (based on the number of securities WP sought to register,
as compared to the total number of securities included (or proposed to be
included) on such Demand Registration Statement) or (ii) the withdrawal is made
(A) following the occurrence of a Material Adverse Change, (B) because (i) the
Registration would require the Company to make an Adverse Disclosure or (ii) the
Board of Directors of the Company has determined in good faith that the
Registration or sale of the Registrable Securities would be reasonably expected
to materially and adversely affect a planned bona fide financing of the Company,
(C) if, as of the date of such withdrawal, the per share stock price of the
Company Common Stock has declined by ten percent (10%) or more as compared to
the closing per share stock price of the Company Common Stock on the date of the
delivery of the Demand Notice with respect to such Demand Registration or (D) as
a result of the application of Section 2.01(h), the number of Company Common
Stock WP is permitted to sell in such Demand Registration is thirty percent
(30%) fewer than the number that WP specified in the applicable Demand Notice.
10

--------------------------------------------------------------------------------

(c)            Effective Registration.  The Company shall be deemed to have
effected a Demand Registration for purposes of Section 2.11 if the Demand
Registration Statement becomes effective by the SEC and remains effective until
the earlier of (i) 180 days after the effective date or (ii) such time as all
Registrable Securities covered by such Registration Statement have been sold or
withdrawn in accordance with Section 2.01, or if such Registration Statement
relates to an Underwritten Offering, such longer period as, in the opinion of
counsel for the underwriter or underwriters, a Prospectus is required by law to
be delivered in connection with sales of Registrable Securities by an
underwriter or dealer (the applicable period, the “Demand Period”).  No Demand
Registration shall be deemed to have been effected for purposes of Section 2.11
if (i) during the Demand Period such Registration or the successful completion
of the relevant sale is prevented by any stop order, injunction or other order
or requirement of the SEC or other governmental agency or court or (ii) the
conditions to closing specified in the underwriting agreement, if any, entered
into in connection with such Registration are not satisfied other than by reason
of a wrongful act, misrepresentation or breach of such applicable underwriting
agreement by WP.
 
(d)            Demand Company Notice.  Subject to Section 2.11, promptly upon
receipt of any Demand Notice (but in no event more than five (5) Business Days
thereafter), the Company shall deliver a written notice (a “Demand Company
Notice”) of any such Registration request to all other Holders and the Company
shall include in such Demand Registration, all such Registrable Securities of
such Holders that the Company has received a written request for inclusion
therein within ten (10) Business Days after such written notice is delivered, up
to each such Holder’s Pro Rata Share of Registrable Securities.  All requests
made pursuant to this Section 2.01(d) shall specify the kind and the aggregate
amount of Registrable Securities of such Holder to be registered.
11

--------------------------------------------------------------------------------

(e)            Delay in Filing; Suspension of Registration.  If the Company
shall furnish to the Participating Holders a certificate signed by the chief
executive officer, chief financial officer or chief legal officer of the Company
stating that (i) the filing, initial effectiveness or continued use of a Demand
Registration Statement would require the Company to make an Adverse Disclosure
or (ii) the Board of Directors of the Company has determined in good faith that
the Registration or sale of the Registrable Securities would be reasonably
expected to materially and adversely affect a planned bona fide financing of the
Company, then the Company may delay the filing (but not the preparation of) or
initial effectiveness of, or suspend use of, the Demand Registration Statement
(a “Demand Suspension”); provided, however, that the Company, unless otherwise
approved in writing by WP, shall not be permitted to exercise aggregate Demand
Suspensions and Shelf Suspensions for more than an aggregate of ninety (90)
Business Days during any twelve-(12) month period; provided, further, that in
the event of a Demand Suspension, such Demand Suspension shall terminate at such
earlier time as the Company would no longer be required to make any Adverse
Disclosure or any such planned financing has been abandoned or completed.  Each
Participating Holder shall keep confidential the fact that a Demand Suspension
is in effect, the certificate referred to above and its contents unless and
until otherwise notified by the Company, except (A) disclosure to such Holder’s
Affiliates, and its and their respective employees, agents and professional
advisers who reasonably need to know such information for purposes of assisting
the Holder with respect to its investment in the Company Common Stock and agree
to keep it confidential, (B) disclosures to the extent required in order to
comply with reporting obligations to its limited partners or other direct or
indirect investors who have agreed to keep such information confidential, (C) if
and to the extent such matters are disclosed by the Company or any of its
Subsidiaries or any other Person on a non-confidential basis without breach of
any confidentiality obligations by such disclosing party, (D) disclosures that
are necessary to comply with any law, rule or regulation, including formal and
informal investigations or requests from any regulatory authority, (E)
disclosures to potential limited partners or investors of a Holder who have
agreed to keep such information confidential and (F) disclosures to potential
transferees of a Holder’s Registrable Securities who have agreed to keep such
information confidential.  In the case of a Demand Suspension, the Participating
Holders agree to suspend use of the applicable Prospectus and any Issuer Free
Writing Prospectus in connection with any sale or purchase of, or offer to sell
or purchase, Registrable Securities, upon receipt of the notice referred to
above.  The Company shall promptly notify the Participating Holders upon the
termination of any Demand Suspension, amend or supplement the Prospectus and any
Issuer Free Writing Prospectus, if necessary, so it does not contain any untrue
statement or omission and furnish to the Participating Holders such numbers of
copies of the Prospectus and any Issuer Free Writing Prospectus as so amended or
supplemented as the Participating Holders may reasonably request.  In the event
the Company shall give to the Participating Holders a certificate referred to
above, the period during which the applicable Demand Registration Statement is
required to be maintained effective shall be extended by the number of days
during the period from and including the date of the giving of such certificate
to and including the date when each seller of Registrable Securities covered by
such Demand Registration Statement either receives the copies of the
supplemented or amended Prospectus or Issuer Free Writing Prospectus or is
advised in writing by the Company that the use of the Prospectus or Issuer Free
Writing Prospectus may be resumed.
 
(f)            Amendments and Supplements to Demand Registration Statement.  The
Company agrees, if necessary, to supplement or make amendments to the Demand
Registration Statement if required by the registration form used by the Company
for the applicable Registration or by the instructions applicable to such
registration form or by the Securities Act or the rules or regulations
promulgated thereunder, or as may reasonably be requested by WP.
 
(g)            Underwritten Offering.  If WP so requests, an offering of
Registrable Securities pursuant to a Demand Registration shall be in the form of
an Underwritten Offering, and WP shall have the right to select the managing
underwriter or underwriters to administer the offering; provided that such
managing underwriter or underwriters shall be reasonably acceptable to the
Company.  If WP intends to sell the Registrable Securities covered by its demand
by means of an Underwritten Offering, WP shall so advise the Company as part of
its Demand Notice, and the Company shall include such information in the Demand
Company Notice.
12

--------------------------------------------------------------------------------

(h)            Priority of Securities Registered Pursuant to Demand
Registrations.  If the managing underwriter or underwriters of a proposed
Underwritten Offering of the Registrable Securities included in a Demand
Registration advise the Board of Directors in writing that, in its or their
opinion, the number of securities requested to be included in such Demand
Registration exceeds the number that can be sold in such offering without being
likely to have a significant adverse effect on the price, timing or distribution
of the securities offered or the market for the securities offered, the
securities to be included in such Demand Registration shall be allocated
(i) first, pro rata among the Holders that have requested to participate in such
Demand Registration based on the relative number of Registrable Securities then
held by each such Holder; provided that any securities thereby allocated to a
Holder that exceed such Holder’s request shall be reallocated among the
remaining requesting Holders in a like manner; provided, further, that WP may
freely re-allocate any number of Registrable Securities held by WP (or any of
its Affiliates and Permitted Transferees) that may be included in such Demand
Registration to any of its Affiliates (or any of their respective Permitted
Transferees) for purposes of determining the pro rata allocation of the
securities to be included in such Demand Registration, (ii) second, and only if
all the Securities referred to in clause (i) have been included in such
Registration, to the Company up to the number of securities that the Company
proposes to include in such Registration that, in the opinion of the managing
underwriter or underwriters, can be sold without having such adverse effect and
(iii) third, and only if all of the securities referred to in clause (ii) have
been included in such Registration, to those Persons holding any other
securities eligible for inclusion in such Registration, up to the number of
securities that in the opinion of the managing underwriter or underwriters, can
be sold without having such adverse effect.  Notwithstanding anything herein to
the contrary, if the managing underwriter or underwriters of a proposed
Underwritten Offering of the Registrable Securities included in a Demand
Registration advise the Board of Directors in writing that, in its or their
opinion, the participation in such Demand Registration by any or all of the
investors listed in Schedule A hereto would be likely to have a significant
adverse effect on the price, timing or distribution of the securities offered or
the market for the securities offered, then Registrable Securities held by such
investor or investors listed in Schedule A shall not be eligible for inclusion
in such Demand Registration.
 
(i)            In the event any Holder requests to participate in a registration
pursuant to this Section 2.01 in connection with a distribution of Registrable
Securities to its shareholders, partners or members, the Registration Statement
shall provide for resale by such shareholders, partners or members, if requested
by the Holder.
13

--------------------------------------------------------------------------------

SECTION 2.02.    Shelf Registration.
 
(a)            Filing.  If the Company qualifies to file with the SEC a Shelf
Registration Statement, upon written request by WP the Company shall file
promptly following such request (and in any event, within thirty (30) days
thereof or, in the event the filing is required to be made on Form S-1, within
sixty (60) days thereof), but not earlier than thirty (30) days (or, in the
event of a filing on Form S-1, sixty (60) days) prior to the First Lockup
Termination Date, a Shelf Registration Statement (which shall be an automatic
Shelf Registration Statement if the Company qualifies at such time to file such
a Shelf Registration Statement), relating to the offer and sale of all
Registrable Securities held by WP, and, in each case from time to time in
accordance with the methods of distribution elected by the Holders from time to
time (to the extent permitted in this Section 2.02) and (y) shall use its
reasonable best efforts to cause such Shelf Registration Statement to become
effective under the Securities Act promptly.  At least twenty (20) days prior to
filing any such Shelf Registration Statement, the Company shall deliver a
written notice (a “Shelf Company Notice”) to each Holder requesting any
necessary information for inclusion in such Shelf Registration Statement,
including the methods of distribution to be elected by each such Holder, and the
Company shall include in such Shelf Registration all such Registrable Securities
of each such Holder, up to such Holder’s Pro Rata Share of Registrable
Securities, which the Company has received a written request for inclusion
therein within five (5) Business Days after such written notice is delivered to
such Holder.
 
(b)            Continued Effectiveness.  The Company shall use its reasonable
best efforts to keep any Shelf Registration Statement filed pursuant to
Section 2.02(a) continuously effective under the Securities Act in order to
permit the Prospectus forming a part thereof to be usable in connection with any
Shelf Take-Down, subject to Section 2.02(c), until the earliest of (i) the date
as of which all Registrable Securities have been sold pursuant to the Shelf
Registration Statement or another Registration Statement filed under the
Securities Act (but in no event prior to the applicable period referred to in
Section 4(3) of the Securities Act and Rule 174 thereunder), (ii) the date as of
which there are no longer any Registrable Securities covered by the Shelf
Registration Statement and (iii) such shorter period as the Holders shall agree
in writing (such period of effectiveness, the “Shelf Period”).  Subject to
Section 2.02(c), the Company shall not be deemed to have used its reasonable
best efforts to keep the Shelf Registration Statement effective during the Shelf
Period if the Company voluntarily takes any action or omits to take any action,
without the consent of WP that would result in any Holder not being able to
offer and sell Registrable Securities pursuant to such Shelf Registration
Statement during the Shelf Period, unless such action or omission is (x) a Shelf
Suspension permitted pursuant to Section 2.02(c) or (y) required by applicable
law, rule or regulation.
14

--------------------------------------------------------------------------------

(c)            Suspension of Registration.  If the Company shall furnish to the
Participating Holders a certificate signed by the chief executive officer, chief
financial officer or chief legal officer of the Company stating that (i) the
filing, amendment or continued use of a Shelf Registration Statement would
require the Company to make an Adverse Disclosure or (ii) the Board of Directors
of the Company has determined in good faith that the Registration or sale of the
Registrable Securities would be reasonably expected to materially and adversely
affect a planned bona fide financing of the Company, then the Company may
suspend use of the Shelf Registration Statement (a “Shelf Suspension”);
provided, however, that the Company, unless otherwise approved in writing by WP,
shall not be permitted to exercise aggregate Demand Suspensions and Shelf
Suspensions for more than an aggregate of ninety (90) Business Days during any
twelve-(12) month period; provided, further, that in the event of a Shelf
Suspension, such Shelf Suspension shall terminate at such earlier time as the
Company would no longer be required to make any Adverse Disclosure or any such
planned financing is abandoned or completed.  Each Participating Holder shall
keep confidential the fact that a Shelf Suspension is in effect, the certificate
referred to above and its contents unless and until otherwise notified by the
Company, except (A) for disclosure to such Holder’s Affiliates, and its and
their respective employees, agents and professional advisers who reasonably need
to know such information for purposes of assisting such Holder with respect to
its investment in the Company Common Stock and agree to keep it confidential,
(B) for disclosures to the extent required in order to comply with reporting
obligations to its limited partners or other direct or indirect investors who
have agreed to keep such information confidential, (C) if and to the extent such
matters are disclosed by the Company or any of its Subsidiaries or any other
Person on a non-confidential basis without breach of any confidentiality
obligations by such disclosing party, (D) for disclosures that are necessary to
comply with any law, rule or regulation, including formal and informal
investigations or requests from any regulatory authority, (E) for disclosures to
potential limited partners or investors of such Holder who have agreed to keep
such information confidential and (F) for disclosures to potential transferees
of such Holder’s Registrable Securities who have agreed to keep such information
confidential.  In the case of a Shelf Suspension, the Participating Holders
agree to suspend use of the applicable Prospectus and any Issuer Free Writing
Prospectus in connection with any sale or purchase of, or offer to sell or
purchase, Registrable Securities, upon receipt of the notice referred to above. 
The Company shall promptly notify the Participating Holders upon the termination
of any Shelf Suspension, amend or supplement the Prospectus and any Issuer Free
Writing Prospectus, if necessary, so it does not contain any untrue statement or
omission and furnish to the Participating Holders such numbers of copies of the
Prospectus and any Issuer Free Writing Prospectus as so amended or supplemented
as each such Holder may reasonably request.  The Company agrees, if necessary,
to supplement or make amendments to the Shelf Registration Statement if required
by the registration form used by the Company for the applicable Registration or
by the instructions applicable to such registration form or by the Securities
Act or the rules or regulations promulgated thereunder, or as may reasonably be
requested by any Participating Holder.
 
(d)            Shelf Take-Downs.
 
(i)     If at any time that a Shelf Registration Statement covering Registrable
Securities pursuant to this Section 2.02 is effective, WP delivers a written
notice to the Company (a “Shelf Take-Down Notice”) stating that it intends to
effect an offering (a “Shelf Take-Down”) of all or a portion of its Registrable
Securities included on the Shelf Registration Statement and stating the number
of Registrable Securities to be included in such Shelf Take-Down, then the
Company shall amend or supplement the Shelf Registration Statement and take such
other action as may be reasonably necessary to facilitate the sale of such
Registrable Securities pursuant to such Shelf Take-Down. Except as set forth in
Section 2.02(d)(iii) with respect to Marketed Underwritten Shelf Take-Downs, WP
shall not be required to permit the offer and sale of Registrable Securities by
other Participating Holders, and no other Holder shall be entitled to offer or
sell any Registrable Securities, in connection with any such Shelf Take-Down
initiated by WP.
 
(ii)     Subject to Section 2.11(c), if WP elects by written request to the
Company, a Shelf Take-Down shall be in the form of an Underwritten Offering
(each, an “Underwritten Shelf Take-Down”) (such written request, an
“Underwritten Shelf Take-Down Notice”) and the Company shall amend or supplement
the Shelf Registration Statement for such purpose as soon as practicable. WP
shall have the right to select the managing underwriter or underwriters to
administer such offering; provided that such managing underwriter or
underwriters shall be reasonably acceptable to the Company.
15

--------------------------------------------------------------------------------

(iii)            If the plan of distribution set forth in any Underwritten Shelf
Take-Down Notice includes a customary “road show” (including an “electronic road
show”) or other substantial marketing effort by the Company and the underwriters
over a period expected to exceed forty-eight (48) hours (a “Marketed
Underwritten Shelf Take‑Down”), promptly upon delivery of such Underwritten
Shelf Take-Down Notice (but in no event more than three (3) Business Days
thereafter), the Company shall promptly deliver a written notice (a “Marketed
Underwritten Shelf Take-Down Notice”) of such Marketed Underwritten Shelf
Take-Down to all other Holders, and the Company shall include in such Marketed
Underwritten Shelf Take-Down up to such Participating Holder’s Pro Rata Share of
Registrable Securities for which the Company has received written requests,
which requests must specify the aggregate amount of such Registrable Securities
of such Holder to be offered and sold pursuant to such Marketed Underwritten
Shelf Take-Down, for inclusion therein within three (3) Business Days after the
date that such Marketed Underwritten Shelf Take-Down Notice has been delivered.
 
(iv)            The provisions of Section 2.01(h) shall apply to any Marketed
Underwritten Offering pursuant to Section 2.02(d)(iii) notwithstanding that
Section 2.01(h) refers to Demand Registrations.
 
(e)         If the Company files any Shelf Registration Statement after the date
hereof, the Company agrees that it shall include in such Shelf Registration
Statement such disclosures as may be required by Rule 430B under the Securities
Act (referring to the unnamed selling security holders in a generic manner by
identifying the initial offering of the securities to the Holders) in order to
ensure that the Holders may be added to such Shelf Registration Statement at a
later time through the filing of a prospectus supplement rather than a
post‑effective amendment


16

--------------------------------------------------------------------------------

SECTION 2.03.    Piggyback Registration.
 
(a)            Participation.  On or after the First Lockup Termination Date, if
the Company at any time proposes to file a registration statement with respect
to any offering of its equity securities for its own account or for the account
of any other Persons (other than (i) a Registration under Section 2.01 or
Section 2.02, it being understood that this clause (i) does not limit the rights
of Holders to make written requests pursuant to Section 2.01 or Section 2.02 or
the right of the Holders to request that their Registrable Securities be
included in any Registration under Section 2.01 or Section 2.02 or otherwise
limit the applicability thereof, (ii) any Special Registration, (iii) a
registration of securities solely relating to an offering and sale to employees,
directors or consultants of the Company or its Subsidiaries pursuant to any
employee stock plan or other employee benefit plan arrangement, (iv) a
registration not otherwise covered by clause (ii) above pursuant to which the
Company is offering to exchange its own securities for other securities or (v) a
Registration Statement relating solely to dividend reinvestment or similar
plans) (a “Company Public Sale”), then, (A) as soon as practicable (but in no
event less than twenty (20) days prior to the proposed date of filing of such
Registration Statement), the Company shall give written notice of such proposed
filing to WP, and such notice shall offer WP the opportunity to Register under
such Registration Statement such number of Registrable Securities as WP may
request in writing delivered to the Company within ten (10) days of delivery of
such written notice by the Company, and (B), as soon as practicable after the
expiration of such ten (10)–day period (but in no event less than eight (8) days
prior to the proposed date of filing of such Registration Statement), the
Company shall give written notice (a “Piggyback Company Notice”) of such
proposed filing to the Holders (other than WP), and such notice shall offer each
such Holder the opportunity to Register under such Registration Statement such
number of Registrable Securities as such Holder may request in writing within
five (5) days of delivery of such written notice by the Company up to such
Holder’s Pro Rata Share of Registrable Securities.  Subject to Section 2.03(b),
the Company shall include in such Registration Statement all such Registrable
Securities that are requested by Holders to be included therein in compliance
with the immediately foregoing sentence (a “Piggyback Registration”); provided
that if at any time after giving written notice of its intention to Register any
equity securities and prior to the effective date of the Registration Statement
filed in connection with such Piggyback Registration, the Company shall
determine for any reason not to Register or to delay Registration of the equity
securities covered by such Piggyback Registration, the Company shall give
written notice of such determination to each Holder that had requested to
Register its, his or her Registrable Securities in such Registration Statement,
and, thereupon, (1) in the case of a determination not to Register, shall be
relieved of its obligation to Register any Registrable Securities in connection
with such Registration (but not from its obligation to pay the Registration
Expenses in connection therewith), without prejudice, however, to the rights of
WP to request that such Registration be effected as a Demand Registration under
Section 2.01, and (2) in the case of a determination to delay Registering, in
the absence of a request for a Demand Registration pursuant to Section 2.01,
shall be permitted to delay Registering any Registrable Securities, for the same
period as the delay in Registering the other equity securities covered by such
Piggyback Registration.  If any offering pursuant to such Registration Statement
is to be underwritten, the Company shall so advise the Participating Holders as
a part of the written notice given pursuant this Section 2.03(a), and each
Holder making a request for a Piggyback Registration pursuant to this
Section 2.03(a) may, and the Company shall make such arrangements with the
managing underwriter or underwriters so that each such Holder may, participate
in such Underwritten Offering, subject to the conditions of Section 2.03(b).  If
any offering pursuant to such Registration Statement is to be on any other
basis, the Company shall so advise the Holders as part of the written notice
given pursuant to this Section 2.03(a), and each Holder making a request for a
Piggyback Registration pursuant to this Section 2.03(a) may, and the Company
shall make such arrangements so that each such Holder may, participate in such
offering on such basis, subject to the conditions of Section 2.03(b).  Each
Holder shall be permitted to withdraw all or part of its Registrable Securities
from a Piggyback Registration by written notice to the Company at any time prior
to the date of the preliminary prospectus.
17

--------------------------------------------------------------------------------

 
(b)            Priority of Piggyback Registration.  If the managing underwriter
or underwriters of any proposed Underwritten Offering of Registrable Securities
included in a Piggyback Registration informs the Company and the Holders that
have requested to participate in such Piggyback Registration in writing that, in
its or their opinion, the number of securities which the Company, such Holders
and any other Persons intend to include in such offering exceeds the number that
can be sold in such offering without being likely to have a significant adverse
effect on the price, timing or distribution of the securities offered or the
market for the securities offered, then the securities to be included in such
Registration shall be (i) first, 100% of the securities that the Company or
(subject to Section 2.07) any Person (other than a Holder) exercising a
contractual right to demand Registration, as the case may be, proposes to sell,
and (ii) second, and only if all the securities referred to in clause (i) have
been included, the number of Registrable Securities that, in the opinion of such
managing underwriter or underwriters, can be sold without having such adverse
effect in such Registration, with such number to be allocated pro rata among
such Holders that have requested to participate in such Registration based on
the relative number of Registrable Securities then held by each such Holder;
provided that any securities thereby allocated to a Holder that exceed such
Holder’s request shall be reallocated among the remaining requesting Holders in
like manner; provided, further, that WP may freely re‑allocate any number of
Registrable Securities held by WP (or any of its Affiliates and Permitted
Transferees) that may be included in such Registration to any of its Affiliates
(or any of their respective Permitted Transferees) for purposes of determining
the pro rata allocation of the securities to be included in such Registration
and (iii) third, and only if all of the Registrable Securities referred to in
clause (ii) have been included in such Registration, the number of any other
securities eligible for inclusion in such Registration that, in the opinion of
the managing underwriter or underwriters, can be sold without having such
adverse effect in such Registration.  Notwithstanding anything herein to the
contrary, if the managing underwriter or underwriters of a proposed Underwritten
Offering of the Registrable Securities included in a Piggyback Registration
advise the Board of Directors in writing that, in its or their opinion, the
participation in such Piggyback Registration by any or all of the investors
listed in Schedule A hereto would be likely to have a significant adverse effect
on the price, timing or distribution of the securities offered or the market for
the securities offered, then Registrable Securities held by such investor or
investors listed in Schedule A shall not be eligible for inclusion in such
Piggyback Registration.
 
(c)            No Effect on Demand Registrations.  No Registration of
Registrable Securities effected pursuant to a request under this Section 2.03
shall be deemed to have been effected pursuant to Section 2.01 or Section 2.02
or shall relieve the Company of its obligations under Section 2.01 or
Section 2.02.
 
SECTION 2.04    Black-out Periods.
 
(a)            Black-out Periods for Holders.  In the event of any Company
Public Sale of the Company’s equity securities in an Underwritten Offering, each
of the Holders agree, if requested by the managing underwriter or underwriters
in such Underwritten Offering (and only if WP agrees to such request), not to
(1) offer for sale, sell, pledge, or otherwise dispose of (or enter into any
transaction or device that is designed to, or could be expected to, result in
the disposition by any Person at any time in the future of) any Company Common
Stock (including Company Common Stock that may be deemed to be beneficially
owned by the undersigned in accordance with the rules and regulations of the SEC
and Company Common Stock that may be issued upon exercise of any options or
warrants) or securities convertible into or exercisable or exchangeable for
Company Common Stock, (2) enter into any swap or other derivatives transaction
that transfers to another, in whole or in part, any of the economic benefits or
risks of ownership of Company Common Stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Company
Common Stock or other securities, in cash or otherwise, (3) make any demand for
or exercise any right or cause to be filed a Registration Statement, including
any amendments thereto, with respect to the registration of any Company Common
Stock or securities convertible into or exercisable or exchangeable for Company
Common Stock or any other securities of the Company unless such Holder agrees
that such Registration Statement or amendment thereto need not be filed until
the expiration of the period described in this Section 2.04 or (4) publicly
disclose the intention to do any of the foregoing, in each case, during the
period beginning seven (7) days before, and ending thirty (30) days (or, in each
case, such longer period up to sixty (60) days as may be requested by the
applicable managing underwriter or underwriters) (or, in each case, such other
period as may be reasonably requested by the Company or the managing underwriter
or underwriters to accommodate regulatory restrictions on (i) the publication or
other distribution of research reports and (ii) analyst recommendations and
opinions, including, but not limited to, the restrictions contained in the FINRA
rules or any successor provisions or amendments thereto) after the date of the
underwriting agreement entered into in connection with such Company Public Sale,
to the extent timely notified in writing by the Company or the managing
underwriter or underwriters.  Notwithstanding anything herein to the contrary,
each Holder who is an investor listed in Schedule A hereto acknowledges and
agrees that he/she may be subject to a black out period of a longer duration
than that applicable to WP.  If requested by the managing underwriter or
underwriters of any such Company Public Sale (and only if WP agrees to such
request), each Holder shall execute a separate agreement to the foregoing
effect.  The Company may impose stop-transfer instructions with respect to the
Company Common Stock (or other securities) subject to the foregoing restriction
until the end of the period referenced above.
 
18

--------------------------------------------------------------------------------

(b)            Black-out Period for the Company and Others.  In the case of an
offering of Registrable Securities pursuant to Section 2.01 or Section 2.02 that
is a Marketed Underwritten Offering, the Company and each of the Holders agree,
if requested by WP or the managing underwriter or underwriters with respect to
such Marketed Underwritten Offering, not to (1) offer for sale, sell, pledge or
otherwise dispose of (or enter into any transaction or device that is designed
to, or could be expected to, result in the disposition by any Person at any time
in the future of) any Company Common Stock (including Company Common Stock that
may be deemed to be beneficially owned by the undersigned in accordance with the
rules and regulations of the SEC and Company Common Stock that may be issued
upon exercise of any options or warrants) or securities convertible into or
exercisable or exchangeable for Company Common Stock, (2) enter into any swap or
other derivatives transaction that transfers to another, in whole or in part,
any of the economic benefits or risks of ownership of Company Common Stock,
whether any such transaction described in clause (1) or (2) above is to be
settled by delivery of Company Common Stock or other securities, in cash or
otherwise, (3) make any demand for or exercise any right or cause to be filed a
Registration Statement, including any amendments thereto, with respect to the
registration of any Company Common Stock or securities convertible into or
exercisable or exchangeable for Company Common Stock or any other securities of
the Company unless such Holder agrees that such Registration Statement or
amendment thereto need not be filed until the expiration of the period described
in this Section 2.04 or (4) publicly disclose the intention to do any of the
foregoing, in each case, during the period beginning seven (7) days before, and
ending thirty (30) days (or such longer period up to sixty (60) days as may be
requested by the applicable managing underwriter or underwriters) (or such other
period as may be reasonably requested by WP or the managing underwriter or
underwriters to accommodate regulatory restrictions on (i) the publication or
other distribution of research reports and (ii) analyst recommendations and
opinions, including, but not limited to, the restrictions contained in the FINRA
rules or any successor provisions or amendments thereto) after, the date of the
underwriting agreement entered into in connection with such Marketed
Underwritten Offering, to the extent timely notified in writing by WP or the
managing underwriter or underwriters, as the case may be.  Notwithstanding the
foregoing, the Company may effect a public sale or distribution of securities of
the type described above and during the periods described above if such sale or
distribution is made pursuant to Registrations on Form S‑4 or S-8 or any
successor form to such Forms or as part of any Registration of securities for
offering and sale to employees, directors or consultants of the Company and its
Subsidiaries pursuant to any employee stock plan or other employee benefit plan
arrangement.  The Company agrees to use its reasonable best efforts to obtain
from each purchaser of “restricted securities” (as defined in Rule 144 under the
Securities Act) from the Company which securities are the same as or similar to
the Registrable Securities being Registered, or any restricted securities
convertible into or exchangeable or exercisable for any of such securities, an
agreement not to effect any public sale or distribution of such securities
during any such period referred to in this paragraph, except as part of any such
Registration, if permitted, provided, that this sentence shall not apply to any
sale of securities pursuant to Rule 144A under the Securities Act or as pursuant
to any agreement or arrangement with any employee of the Company.  Without
limiting the foregoing (but subject to Section 2.07), if after the date hereof
the Company grants any Person (other than a Holder) any rights to demand or
participate in a Registration, the Company agrees that the agreement with
respect thereto shall include such Person’s agreement to comply with any
black-out period required by this Section as if it were a Holder hereunder.  If
requested by the managing underwriter or underwriters of any such Marketed
Underwritten Offering, the Holders shall execute a separate agreement to the
foregoing effect.  The Company may impose stop-transfer instructions with
respect to the Company Common Stock (or other securities) subject to the
foregoing restriction until the end of the period referenced above.
19

--------------------------------------------------------------------------------

 
SECTION 2.05.    Registration Procedures.
 
(a)            In connection with the Company’s Registration obligations under
Section 2.01, Section 2.02 and Section 2.03, and subject to the applicable terms
and conditions set forth therein, the Company shall use its reasonable best
efforts to effect such Registration to permit the sale of such Registrable
Securities in accordance with the intended method or methods of distribution
thereof as expeditiously as reasonably practicable, and, in connection
therewith, the Company shall:
 
(i)            prepare the required Registration Statement including all
exhibits and financial statements required under the Securities Act to be filed
therewith, and before filing a Registration Statement, Prospectus or any Issuer
Free Writing Prospectus, or any amendments or supplements thereto, (x) furnish
to the underwriters, if any, and WP, copies of all such documents, which
documents shall be subject to the review of such underwriters and WP and their
respective counsel and (y) except in the case of a Registration under
Section 2.03, not file any Registration Statement or Prospectus or amendments or
supplements thereto to or use any Issuer Free Writing Prospectus to which either
WP, or the underwriters, if any, shall reasonably object;
20

--------------------------------------------------------------------------------

 
(ii)  as promptly as practicable, file with the SEC a Registration Statement
relating to the Registrable Securities including all exhibits and financial
statements required by the SEC to be filed therewith, and use its reasonable
best efforts to cause such Registration Statement to become effective under the
Securities Act as soon as practicable;
 
(iii)  prepare and file with the SEC such pre- and post-effective amendments to
such Registration Statement, supplements to the Prospectus and such amendments
or supplements to any Issuer Free Writing Prospectus as may be (x) reasonably
requested by WP, (y) reasonably requested by any other Participating Holder (to
the extent such request relates to information relating to such Holder), or (z)
necessary to keep such Registration effective for the period of time required by
this Agreement, and comply with provisions of the applicable securities laws
with respect to the sale or other disposition of all securities covered by such
Registration Statement during such period in accordance with the intended method
or methods of disposition by the sellers thereof set forth in such Registration
Statement;
 
(iv)  notify the Participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (a) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, and when the applicable Prospectus, any supplement to such
Prospectus, any Issuer Free Writing Prospectus or any amendment or supplement to
such Issuer Free Writing Prospectus has been filed, (b) of any written comments
by the SEC or any request by the SEC or any other federal or state governmental
authority for amendments or supplements to such Registration Statement,
Prospectus or Issuer Free Writing Prospectus or for additional information,(c)
of the issuance by the SEC of any stop order suspending the effectiveness of
such Registration Statement or any order by the SEC or any other regulatory
authority preventing or suspending the use of any preliminary or final
Prospectus or any Issuer Free Writing Prospectus or the initiation or
threatening of any proceedings for such purposes, (d) if, at any time, the
representations and warranties of the Company in any applicable underwriting
agreement cease to be true and correct in all material respects, (e) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for offering or sale in any
jurisdiction and (f)of the receipt by the Company of any notification with
respect to the initiation or threatening of any proceeding for the suspension of
the qualification of the Registrable Securities for offering or sale in any
jurisdiction;
 
(v)  promptly notify the Participating Holders and the managing underwriter or
underwriters, if any, when the Company becomes aware of the happening of any
event as a result of which the applicable Registration Statement, the Prospectus
included in such Registration Statement (as then in effect) or any Issuer Free
Writing Prospectus contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements therein (in the case of
such Prospectus, any preliminary Prospectus or any Issuer Free Writing
Prospectus, in light of the circumstances under which they were made) not
misleading, when any Issuer Free Writing Prospectus includes information that
may conflict with the information contained in the Registration Statement, or,
if for any other reason it shall be necessary during such time period to amend
or supplement such Registration Statement, Prospectus or Issuer Free Writing
Prospectus in order to comply with the Securities Act and, in either case as
promptly as reasonably practicable thereafter, prepare and file with the SEC,
and furnish without charge to the Participating Holders and the managing
underwriter or underwriters, if any, an amendment or supplement to such
Registration Statement, Prospectus or Issuer Free Writing Prospectus which shall
correct such misstatement or omission or effect such compliance;
21

--------------------------------------------------------------------------------

 
(vi)  use its reasonable best efforts to prevent, or obtain the withdrawal of,
any stop order or other order or notice preventing or suspending the use of any
preliminary or final Prospectus or any Issuer Free Writing Prospectus;
 
(vii)  promptly incorporate in a Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment to the applicable Registration Statement
such information as the managing underwriter or underwriters and WP, agree
should be included therein relating to the plan of distribution with respect to
such Registrable Securities, and make all required filings of such Prospectus
supplement, Issuer Free Writing Prospectus or post-effective amendment as soon
as reasonably practicable after being notified of the matters to be incorporated
in such Prospectus supplement, Issuer Free Writing Prospectus or post-effective
amendment;
 
(viii)  furnish to each Participating Holder and each underwriter, if any,
without charge, as many conformed copies as such Holder or underwriter may
reasonably request of the applicable Registration Statement and any amendment or
post‑effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);
 
(ix)  deliver to each Participating Holder and each underwriter, if any, without
charge, as many copies of the applicable Prospectus (including each preliminary
Prospectus), any Issuer Free Writing Prospectus and any amendment or supplement
thereto as such Holder or underwriter may reasonably request (it being
understood that the Company consents to the use of such Prospectus, any Issuer
Free Writing Prospectus and any amendment or supplement thereto by such Holder
and the underwriters, if any, in connection with the offering and sale of the
Registrable Securities thereby) and such other documents as such Holder or
underwriter may reasonably request in order to facilitate the disposition of the
Registrable Securities by such Holder or underwriter;
 
(x)  on or prior to the date on which the applicable Registration Statement
becomes effective, use its reasonable best efforts to register or qualify, and
cooperate with the Participating Holders, the managing underwriter or
underwriters, if any, and their respective counsel, in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of each state and other jurisdiction of
the United States as any Participating Holder or managing underwriter or
underwriters, if any, or their respective counsel reasonably request in writing
and do any and all other acts or things reasonably necessary or advisable to
keep such registration or qualification in effect for such period as required by
Section 2.01(c) or Section 2.02(b), whichever is applicable, provided that the
Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action which would
subject it to taxation or general service of process in any such jurisdiction
where it is not then so subject;
 
 
22

--------------------------------------------------------------------------------

 
(xi)  cooperate with the Participating Holders and the managing underwriter or
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends (or arrange for the book entry transfer of securities in the
case of uncertificated securities), and enable such Registrable Securities to be
in such denominations and registered in such names as the managing underwriters
may request at least two (2) Business Days prior to any sale of Registrable
Securities to the underwriters;
 
(xii)  use its reasonable best efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter or underwriters, if
any, to consummate the disposition of such Registrable Securities;
 
(xiii)  not later than the effective date of the initial Registration Statement,
provide a CUSIP number for all Registrable Securities and provide the applicable
transfer agent with printed certificates (or arrange for the book entry transfer
of securities in the case of uncertificated securities) for the Registrable
Securities which are in a form eligible for deposit with The Depository Trust
Company;
 
(xiv)  make such representations and warranties to the Participating Holders and
the underwriters or agents, if any, in form, substance and scope as are
customarily made by issuers in secondary underwritten Public Offerings;
 
(xv)  enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as WP, or the
managing underwriter or underwriters, if any, reasonably request in order to
expedite or facilitate the registration and disposition of such Registrable
Securities;
 
(xvi)  obtain for delivery to the underwriter or underwriters, if any, an
opinion or opinions from counsel for the Company dated the effective date of the
Registration Statement or, in the event of an Underwritten Offering, the date of
the closing under the underwriting agreement, in customary form, scope and
substance, which opinions shall be reasonably satisfactory to such underwriters,
and their respective counsel;
 
(xvii)  in the case of an Underwritten Offering, obtain for delivery to the
Company and the managing underwriter or underwriters, with copies to the
Participating Holders, a cold comfort letter from the Company’s independent
certified public accountants in customary form and covering such matters of the
type customarily covered by cold comfort letters as the managing underwriter or
underwriters reasonably request, dated the date of execution of the underwriting
agreement and brought down to the closing under the underwriting agreement;
 
23

--------------------------------------------------------------------------------

(xviii)  cooperate with each Participating Holder and each underwriter, if any,
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
FINRA;
 
(xix)  use its reasonable best efforts to comply with all applicable securities
laws and make available to its security holders, as soon as reasonably
practicable, an earnings statement satisfying the provisions of Section 11(a) of
the Securities Act and the rules and regulations promulgated thereunder;
 
(xx)  provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;
 
(xxi)  use its best efforts to cause all Registrable Securities covered by the
applicable Registration Statement to be listed on each securities exchange on
which any of the Company Common Stock are then listed or quoted and on each
inter-dealer quotation system on which any of the Company Common Stock are then
quoted;
 
(xxii)  make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by WP, by any underwriter participating in any
disposition to be effected pursuant to such Registration Statement and by any
attorney, accountant, professional advisor or other agent retained by WP or any
such underwriter, all pertinent financial and other records, pertinent corporate
documents and properties of the Company, and cause all of the Company’s
officers, directors and employees and the independent public accountants who
have certified its financial statements to make themselves available to discuss
the business of the Company and to supply all information reasonably requested
by any such Person in connection with such Registration Statement as shall be
necessary to enable them to exercise their due diligence responsibility;
provided that any such Person gaining access to information regarding the
Company pursuant to this Section 2.05(a)(xxii) shall agree to hold in strict
confidence and shall not make any disclosure other than disclosures of such
information to such Person’s Affiliates, its and their respective employees,
agents and professional advisors who reasonably need to know such information
for the purpose of assisting such Person with respect to participating in the
offering pursuant to such Registration Statement or use any information
regarding the Company that the Company determines in good faith to be
confidential, and of which determination such Person is notified, unless (t) the
release of such information is requested or required by law or by deposition,
interrogatory, requests for information or documents by a governmental entity,
subpoena or similar process, including formal and informal investigations or
requests from any regulatory authority, (u) such information is or becomes
publicly known other than through a breach of this or any other agreement of
which such Person has actual knowledge, (v) such information is or becomes
available to such Person on a non-confidential basis from a source other than
the Company, (w) such information is independently developed by such Person, (x)
the release of such information is required in order for such Person to comply
with reporting obligations to limited partners or other direct or indirect
investors who have agreed to keep such information confidential, (y) the release
of such information is to potential limited partners or investors of such Person
who have agreed to keep such information confidential or (z) the release of such
information is to potential transferees of such Person’s Registrable Securities
who have agreed to keep such information confidential;
24

--------------------------------------------------------------------------------

(xxiii)  in the case of an Underwritten Offering, cause the senior executive
officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter or
underwriters in any such Underwritten Offering and otherwise to facilitate,
cooperate with and participate in each proposed offering contemplated herein and
customary selling efforts related thereto; provided that any such “road show”
presentation shall not require participation by such senior executive officers
for more than two (2) days;
 
(xxiv)  take no direct or indirect action prohibited by Regulation M under the
Exchange Act;
 
(xxv)  take all reasonable action to ensure that any Issuer Free Writing
Prospectus utilized in connection with any registration covered by Section 2.01,
Section 2.02 or Section 2.03 complies in all material respects with the
Securities Act, is filed in accordance with the Securities Act to the extent
required thereby, is retained in accordance with the Securities Act to the
extent required thereby and, when taken together with the related Prospectus,
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;
 
(xxvi)  take all reasonable actions to ensure that the information available to
investors at the time of pricing includes all information required by applicable
law (including the information required by Sections 12(a)(2) and 17(a)(2) of the
Securities Act); and
 
(xxvii)  take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities in accordance with the terms hereof.
 
(b)            The Company may require each Participating Holder to furnish to
the Company such information regarding the distribution of such securities and
such other information relating to such Holder and its ownership of Registrable
Securities as may be required under the Securities Act and the applicable rules
and regulations thereunder.  Each Participating Holder agrees to furnish such
information to the Company and to cooperate with the Company as reasonably
necessary to enable the Company to comply with the provisions of this
Agreement.  If any Participating Holder does not provide such required
information prior to the later of (i) five (5) Business Days after receipt of a
written request therefor and (ii) three (3) Business Days prior to the scheduled
date, or if later, actual date of the filing of the Registration Statement, the
Company shall not be required to include Registrable Securities of such Holder
in the Registration Statement for which such information was required.
25

--------------------------------------------------------------------------------

(c)            Each Participating Holder agrees that, upon delivery of any
notice by the Company of the happening of any event of the kind described in
Section 2.05(a)(iv)(C), (D), (E) or Section 2.05(a)(v), such Holder will
forthwith discontinue disposition of Registrable Securities pursuant to such
Registration Statement until (i) such Holder’s receipt of the copies of the
supplemented or amended Prospectus or Issuer Free Writing Prospectus, as the
case may be, contemplated by Section 2.05(a)(v), (ii) such Holder is advised in
writing by the Company that the use of the Prospectus or Issuer Free Writing
Prospectus, as the case may be, may be resumed, (iii) such Holder is advised in
writing by the Company of the termination, expiration or cessation of such order
or suspension referenced in Section 2.05(a)(iv)(C) or (E) or (iv) such Holder is
advised in writing by the Company that the representations and warranties of the
Company in such applicable underwriting agreement are true and correct in all
material respects.  If so directed by the Company, such Holder shall deliver to
the Company (at the Company’s expense) all copies, other than permanent file
copies then in such Holder’s possession, of the Prospectus or any Issuer Free
Writing Prospectus covering such Registrable Securities current at the time of
delivery of such notice.  In the event the Company shall give any such notice,
the period during which the applicable Registration Statement is required to be
maintained effective shall be extended by the number of days during the period
from and including the date of the giving of such notice to and including the
date when each seller of Registrable Securities covered by such Registration
Statement either receives the copies of the supplemented or amended Prospectus
or Issuer Free Writing Prospectus contemplated by Section 2.05(a)(v) or is
advised in writing by the Company that the use of the Prospectus or Issuer Free
Writing Prospectus may be resumed.  If such Registration Statement is a Demand
Registration or a Shelf Registration, the discontinuation of the sale of
Registrable Securities pursuant to such Registration Statement shall constitute
a Demand Suspension or a Shelf Suspension, as applicable.
 
(d)            To the extent that WP or any of its Affiliates is deemed to be an
underwriter of Registrable Securities pursuant to any SEC comments or policies
or otherwise, the Company agrees that (1) the indemnification and contribution
provisions contained in this Agreement shall be applicable to the benefit of WP
or its Affiliates in its role as deemed underwriter in addition to their
capacity as Holder and (2) WP and its Affiliates shall be entitled to conduct
such activities which it would normally conduct in connection with satisfying
its “due diligence” defense as an underwriter in connection with an offering of
securities registered under the Securities Act, including conducting due
diligence and the receipt of customary opinions and comfort letters.
 
(e)            If any Registration Statement or comparable statement under the
“Blue Sky” laws refers to any Holder by name or otherwise as the Holder of any
securities of the Company, then such Holder shall have the right to require (i)
the insertion therein of language, in form and substance satisfactory to such
Holder and the Company, to the effect that the holding by such Holder of such
securities is not to be construed as a recommendation by such Holder of the
investment quality of the Company’s securities covered thereby and that such
holding does not imply that such Holder will assist in meeting any future
financial requirements of the Company, or (ii) in the event that such reference
to such Holder by name or otherwise is not in the judgment of the Company, as
advised by counsel, required by the Securities Act or any similar federal
statute or any “Blue Sky” or securities law then in force, the deletion of the
reference to such Holder.
26

--------------------------------------------------------------------------------

 
(f)             Notwithstanding anything herein to the contrary and subject to
applicable law and regulation, the Company may satisfy an obligation hereunder
to file a Registration Statement or to have a Registration Statement become
effective by a specified date by designating, by notice to the Holders, a
registration statement that previously has been filed with the SEC or become
effective, as the case may be, as the relevant Registration Statement for
purposes of satisfying such obligation, and all references to any such
obligation shall be construed accordingly; provided, that such previously filed
registration statement may be amended, to the extent necessary, to add the
number of Registrable Securities, and, to the extent necessary, to identify as
selling stockholders those Holders demanding the filing of a Registration
Statement pursuant to the terms of this Agreement.  To the extent this Agreement
refers to the filing or effectiveness of other registration statements by or at
a specified time and the Company has, in lieu of then filing such registration
statements or having such registration statements become effective, designated a
previously filed or effective registration statement as the relevant
registration statement for such purposes in accordance with the preceding
sentence, such references shall be construed to refer to such designated
registration statement.
 
SECTION 2.06.    Underwritten Offerings.
 
(a)            Demand and Shelf Registrations.  If requested by the underwriters
for any Underwritten Offering requested by WP, pursuant to a Registration under
Section 2.01 or Section 2.02 as applicable (the “Underwritten Offering
Requestors”), the Company shall enter into an underwriting agreement with such
underwriters for such offering, such agreement to be reasonably satisfactory in
substance and form to the Company, the Underwritten Offering Requestors and the
underwriters, and to contain such representations and warranties by the Company
and such other terms as are generally prevailing in agreements of that type,
including indemnities no less favorable to the recipient thereof than those
provided in Section 2.09.  The Underwritten Offering Requestors shall cooperate
with the Company in the negotiation of such underwriting agreement and shall
give consideration to the reasonable suggestions of the Company regarding the
form thereof.  The Participating Holders shall be parties to such underwriting
agreement, which underwriting agreement shall (i) contain such representations
and warranties by, and the other agreements on the part of, the Company to and
for the benefit of such Participating Holders as are customarily made by issuers
to selling stockholders in secondary underwritten Public Offerings and
(ii) provide that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement also shall be conditions
precedent to the obligations of such Participating Holders.  Any such
Participating Holder shall not be required to make any representations or
warranties to or agreements with the Company or the underwriters in connection
with such underwriting agreement other than representations, warranties or
agreements regarding such Participating Holder, such Participating Holder’s
title to the Registrable Securities, such Participating Holder’s authority to
sell the Registrable Securities, such Participating Holder’s intended method of
distribution, absence of liens with respect to the Registrable Securities,
enforceability of the applicable underwriting agreement as against such
Participating Holder, receipt of all consents and approvals with respect to the
entry into such underwriting agreement and the sale of such Registrable
Securities by such Participating Holder and any other representations required
to be made by such Participating Holder under applicable law, rule or
regulation, and the aggregate amount of the liability of such Participating
Holder in connection with such underwriting agreement shall not exceed such
Participating Holder’s net proceeds from such Underwritten Offering (less
underwriting discounts and commissions).
27

--------------------------------------------------------------------------------

 
(b)            Piggyback Registrations.  If the Company proposes to register any
of its securities under the Securities Act as contemplated by Section 2.03 and
such securities are to be distributed in an Underwritten Offering through one or
more underwriters, the Company shall, if requested by any Holder pursuant to
Section 2.03 and subject to the provisions of Section 2.03(b), use its
reasonable best efforts to arrange for such underwriters to include on the same
terms and conditions that apply to the other sellers in such Registration all
the Registrable Securities to be offered and sold by such Holder among the
securities of the Company to be distributed by such underwriters in such
Registration.  The Participating Holders shall be parties to the underwriting
agreement between the Company and such underwriters, which underwriting
agreement shall (i) contain such representations and warranties by, and the
other agreements on the part of, the Company to and for the benefit of such
Participating Holders as are customarily made by issuers to selling stockholders
in secondary underwritten Public Offerings and (ii) provide that any or all of
the conditions precedent to the obligations of such underwriters under such
underwriting agreement also shall be conditions precedent to the obligations of
such Participating Holders.  Any such Participating Holder shall not be required
to make any representations or warranties to, or agreements with the Company or
the underwriters in connection with such underwriting agreement other than
representations, warranties or agreements regarding such Participating Holder as
are customarily made by similarly situated selling stockholders in such an
Underwritten Offering, including such Participating Holder’s title to the
Registrable Securities, such Participating Holder’s authority to sell the
Registrable Securities, such Holder’s intended method of distribution, absence
of liens with respect to the Registrable Securities, enforceability of the
applicable underwriting agreement as against such Participating Holder, receipt
of all consents and approvals with respect to the entry into such underwriting
agreement and the sale of such Registrable Securities by such Participating
Holder or any other representations required to be made by such Participating
Holder under applicable law, rule or regulation, and the aggregate amount of the
liability of such Participating Holder in connection with such underwriting
agreement shall not exceed such Participating Holder’s net proceeds from such
Underwritten Offering (less underwriting discounts and commissions).
 
(c)            Participation in Underwritten Registrations.  Subject to the
provisions of Section 2.06(a) and (b) above, no Person may participate in any
Underwritten Offering hereunder unless such Person (i) agrees to sell such
Person’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled to approve such arrangements and (ii) timely
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.
 
(d)            Price and Underwriting Discounts.  In the case of an Underwritten
Offering under Section 2.01 or Section 2.02, the price, underwriting discount
and other financial terms for the Registrable Securities shall be determined by
WP.  In addition, in the case of any Underwritten Offering, each of the Holders
may withdraw their request to participate in the registration pursuant to
Section 2.01 or Section 2.02 after being advised of such price, discount and
other terms and shall not be required to enter into any agreements or
documentation that would require otherwise.
28

--------------------------------------------------------------------------------

SECTION 2.07.     No Inconsistent Agreements; Additional Rights.  The Company is
not currently a party to, and shall not hereafter enter into without the prior
written consent of WP, any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders by this Agreement, including
allowing any other holder or prospective holder of any Company Common Stock (a)
registration rights in the nature or substantially in the nature of those set
forth in Section 2.01, Section 2.02 or Section 2.03 that would have priority
over or be pari passu with the Registrable Securities with respect to the
inclusion of such securities in any Registration (except to the extent such
registration rights are solely related to registrations of the type contemplated
by Section 2.03(a)(ii) through (iv)), or (b) demand registration rights in the
nature or substantially in the nature of those set forth in Section 2.01 or
Section 2.02.
 
SECTION 2.08.    Registration Expenses.  All expenses incident to the Company’s
performance of or compliance with this Agreement shall be paid by the Company,
including (i) all registration and filing fees, and any other fees and expenses
associated with filings required to be made with the SEC, FINRA and if
applicable, the fees and expenses of any “qualified independent underwriter,” as
such term is defined in Rule 2720 of the National Association of Securities
Dealers, Inc. (or any successor provision), and of its counsel, (ii) all fees
and expenses in connection with compliance with any securities or “Blue Sky”
laws (including fees and disbursements of counsel for the underwriters in
connection with “Blue Sky” qualifications of the Registrable Securities),
(iii) all printing, duplicating, word processing, messenger, telephone,
facsimile and delivery expenses (including expenses of printing certificates for
the Registrable Securities in a form eligible for deposit with The Depository
Trust Company and of printing Prospectuses and Issuer Free Writing
Prospectuses), (iv) all fees and disbursements of counsel for the Company and of
all independent certified public accountants of the Company (including the
expenses of any special audit and cold comfort letters required by or incident
to such performance), (v) Securities Act liability insurance or similar
insurance if the Company so desires or the underwriters so require in accordance
with then-customary underwriting practice, (vi) all fees and expenses incurred
in connection with the listing of Registrable Securities on any securities
exchange or quotation of the Registrable Securities on any inter-dealer
quotation system, (vii) all applicable rating agency fees with respect to the
Registrable Securities, (viii) all reasonable fees and disbursements of one
legal counsel (the “Majority Holder Counsel”) as selected by the Holders of a
majority of the Registrable Securities included in such Registration, (ix) any
reasonable fees and disbursements of underwriters customarily paid by issuers or
sellers of securities, (x) all fees and expenses of any special experts or other
Persons retained by the Company in connection with any Registration, (xi) all of
the Company’s internal expenses (including all salaries and expenses of its
officers and employees performing legal or accounting duties), (xii) all
expenses related to the “road-show” for any Underwritten Offering, including all
travel, meals and lodging and (xiii) any other fees and disbursements
customarily paid by the issuers of securities.  All such expenses are referred
to herein as “Registration Expenses.”  The Company shall not be required to pay
any underwriting discounts and commissions and transfer taxes, if any,
attributable to the sale of Registrable Securities.
29

--------------------------------------------------------------------------------

SECTION 2.09.    Indemnification.
 
(a)            Indemnification by the Company.  The Company agrees to indemnify
and hold harmless, to the full extent permitted by law, each of the Holders,
each of their respective direct or indirect partners, members or shareholders
and each of such partner’s, member’s or shareholder’s partners members or
shareholders and, with respect to all of the foregoing Persons, each of their
respective Affiliates, employees, directors, officers, trustees or agents and
each Person who controls (within the meaning of the Securities Act or the
Exchange Act) such Persons and each of their respective Representatives from and
against any and all losses, penalties, judgments, suits, costs, claims, damages,
liabilities and expenses, joint or several (including reasonable costs of
investigation and legal expenses) (each, a “Loss” and collectively “Losses”)
arising out of or based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement under which such
Registrable Securities were Registered under the Securities Act (including any
final, preliminary or summary Prospectus contained therein or any amendment or
supplement thereto or any documents incorporated by reference therein), any
Issuer Free Writing Prospectus or amendment or supplement thereto, or any other
disclosure document produced by or on behalf of the Company or any of its
Subsidiaries including reports and other documents filed under the Exchange Act,
(ii) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
a Prospectus, preliminary Prospectus or Issuer Free Writing Prospectus, in light
of the circumstances under which they were made) not misleading, (iii) any
violation or alleged violation by the Company of any federal, state or common
law rule or regulation applicable to the Company or any of its Subsidiaries in
connection with any such registration, qualification, compliance or sale of
Registrable Securities, (iv) any failure to register or qualify Registrable
Securities in any state where the Company or its agents have affirmatively
undertaken or agreed in writing that the Company (the undertaking of any
underwriter being attributed to the Company) will undertake such registration or
qualification on behalf of the Holders of such Registrable Securities (provided
that in such instance the Company shall not be so liable if it has undertaken
its reasonable best efforts to so register or qualify such Registrable
Securities) or (v) any actions or inactions or proceedings in respect of the
foregoing whether or not such indemnified party is a party thereto, whether such
Registration Statement, Prospectus, preliminary Prospectus, Issuer Free Writing
Prospectus or other document is issued pursuant to this Agreement or otherwise,
and the Company will reimburse, as incurred, each such Holder and each of their
respective direct or indirect partners, members or shareholders and each of such
partner’s, member’s or shareholder’s partners members or shareholders and, with
respect to all of the foregoing Persons, each of their respective Affiliates,
employees, directors, officers, trustees or agents and controlling Persons and
each of their respective Representatives, for any legal and any other expenses
reasonably incurred in connection with investigating or defending any such
claim, loss, damage, liability or action; provided, that the Company shall not
be liable to any particular indemnified party to the extent that any such Loss
arises out of or is based upon (A) an untrue statement or alleged untrue
statement or omission or alleged omission made in any such Registration
Statement or other document in reliance upon and in conformity with written
information furnished to the Company by such indemnified party expressly for use
in the preparation thereof or (B) an untrue statement or omission in a
preliminary Prospectus relating to Registrable Securities, if a Prospectus (as
then amended or supplemented) that would have cured the defect was furnished to
the indemnified party from whom the Person asserting the claim giving rise to
such Loss purchased Registrable Securities at least five (5) days prior to the
written confirmation of the sale of the Registrable Securities to such Person
and a copy of such Prospectus (as amended and supplemented) was not sent or
given by or on behalf of such indemnified party to such Person at or prior to
the written confirmation of the sale of the Registrable Securities to such
Person.  This indemnity shall be in addition to any liability the Company may
otherwise have.  Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of such Holder or any indemnified
party and shall survive the transfer of such securities by such Holder.  The
Company shall also indemnify underwriters (including Persons (including the
Holders) deemed to be underwriters by the SEC), selling brokers, dealer managers
and similar securities industry professionals participating in the distribution,
their officers and directors and each Person who controls such Persons (within
the meaning of the Securities Act and the Exchange Act) to the same extent as
provided above with respect to the indemnification of the indemnified parties.
30

--------------------------------------------------------------------------------

 
(b)            Indemnification by the Participating Holders.  Each Participating
Holder agrees (severally and not jointly) to indemnify and hold harmless, to the
fullest extent permitted by law, the Company, its directors and officers and
each Person who controls the Company (within the meaning of the Securities Act
or the Exchange Act), and each other Holder, each of such other Holder’s
respective direct or indirect partners, members or shareholders and each of such
partner’s, member’s or shareholder’s partners members or shareholders and, with
respect to all of the foregoing Persons, each of their respective Affiliates,
employees, directors, officers, trustees or agents and each Person who controls
(within the meaning of the Securities Act or the Exchange Act) such Persons and
each of their respective Representatives from and against any Losses resulting
from (i) any untrue statement of a material fact in any Registration Statement
under which such Registrable Securities were Registered under the Securities Act
(including any final, preliminary or summary Prospectus contained therein or any
amendment or supplement thereto or any documents incorporated by reference
therein) or any Issuer Free Writing Prospectus or amendment or supplement
thereto, or (ii) any omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
Prospectus, preliminary Prospectus or Issuer Free Writing Prospectus, in light
of the circumstances under which they were made) not misleading, in each case to
the extent, but only to the extent, that such untrue statement or omission is
contained in any information furnished in writing by such Holder to the Company
specifically for inclusion in such Registration Statement and has not been
corrected in a subsequent writing prior to or concurrently with the sale of the
Registrable Securities to the Person asserting the claim, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in such Registration
Statement, prospectus, offering circular, free writing prospectus or other
document, in reliance upon and in conformity with written information furnished
to the Company by such Holder expressly for use therein.  In no event shall the
liability of such Holder hereunder be greater in amount than the dollar amount
of the net proceeds (i.e., gross proceeds less underwriting discounts and
commissions) received by such Holder under the sale of Registrable Securities
giving rise to such indemnification obligation.  The Company shall be entitled
to receive indemnities from underwriters, selling brokers, dealer managers and
similar securities industry professionals participating in the distribution, to
the same extent as provided above (with appropriate modification) with respect
to information furnished in writing by such Persons specifically for inclusion
in any Prospectus, Issuer Free Writing Prospectus or Registration Statement.
31

--------------------------------------------------------------------------------

(c)            Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification under this Section 2.09 shall (i) give prompt written notice to
the indemnifying party of any claim with respect to which it seeks
indemnification (provided that any delay or failure to so notify the
indemnifying party shall relieve the indemnifying party of its obligations
hereunder only to the extent, if at all, that it is actually and materially
prejudiced by reason of such delay or failure) and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party; provided that any Person entitled to indemnification
hereunder shall have the right to select and employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Person unless (A) the indemnifying party
has agreed in writing to pay such fees or expenses, (B) the indemnifying party
shall have failed to assume the defense of such claim within a reasonable time
after delivery of notice of such claim from the Person entitled to
indemnification hereunder and employ counsel reasonably satisfactory to such
Person, (C) the indemnified party has reasonably concluded (based upon advice of
its counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (D) in the reasonable judgment of any such Person (based
upon advice of its counsel) a conflict of interest may exist between such Person
and the indemnifying party with respect to such claims (in which case, if the
Person notifies the indemnifying party in writing that such Person elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such Person) or (E) the indemnified person is WP.  If the
indemnifying party assumes the defense, the indemnifying party shall not have
the right to settle such action, consent to entry of any judgment or enter into
any settlement, in each case without the prior written consent of the
indemnified party, unless the entry of such judgment or settlement (i) includes
as an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of an unconditional release from all liability in respect to
such claim or litigation and (ii) does not include a statement as to or an
admission of fault, culpability or a failure to act by or on behalf of such
indemnified party, and provided that any sums payable in connection with such
settlement are paid in full by the indemnifying party.  If such defense is not
assumed by the indemnifying party, the indemnifying party will not be subject to
any liability for any settlement made without its prior written consent, but
such consent may not be unreasonably withheld.  It is understood that the
indemnifying party or parties shall not, except as specifically set forth in
this Section 2.09(c), in connection with any proceeding or related proceedings
in the same jurisdiction, be liable for the reasonable fees, disbursements or
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time unless (x) the employment of more than one counsel
has been authorized in writing by the indemnifying party or parties, (y) an
indemnified party has reasonably concluded (based on the advice of counsel) that
there may be legal defenses available to it that are different from or in
addition to those available to the other indemnified parties or (z) a conflict
or potential conflict exists or may exist (based upon advice of counsel to an
indemnified party) between such indemnified party and the other indemnified
parties, in each of which cases the indemnifying party shall be obligated to pay
the reasonable fees and expenses of such additional counsel or counsels.
32

--------------------------------------------------------------------------------

(d)            Contribution.  If for any reason the indemnification provided for
in paragraphs (a) and (b) of this Section 2.09 is unavailable to an indemnified
party or insufficient in respect of any Losses referred to therein, then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and the
indemnified party or parties on the other hand in connection with the acts,
statements or omissions that resulted in such losses, as well as any other
relevant equitable considerations.  In connection with any Registration
Statement filed with the SEC by the Company, the relative fault of the
indemnifying party on the one hand and the indemnified party on the other hand
shall be determined by reference to, among other things, whether any untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party or by the indemnified party and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.  The parties hereto agree that it would not be just or equitable if
contribution pursuant to this Section 2.09(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 2.09(d).  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.  The amount paid or payable by
an indemnified party as a result of the Losses referred to in Section 2.09(a)
and Section 2.09(b) shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim. 
Notwithstanding the provisions of this Section 2.09(d), in connection with any
Registration Statement filed by the Company, a Participating Holder shall not be
required to contribute any amount in excess of the dollar amount of the net
proceeds (i.e., gross proceeds less underwriting discounts and commissions)
received by such Holder under the sale of Registrable Securities giving rise to
such contribution obligation less any amount paid by such Holders pursuant to
Section 2.09(b).  If indemnification is available under this Section 2.09, the
indemnifying parties shall indemnify each indemnified party to the full extent
provided in Section 2.09(a) and Section 2.09(b) hereof without regard to the
provisions of this Section 2.09(d).
 
(e)            No Exclusivity.  The remedies provided for in this Section 2.09
are not exclusive and shall not limit any rights or remedies that may be
available to any indemnified party at law or in equity or pursuant to any other
agreement.
 
(f)            Survival.  The indemnities provided in this Section 2.09 shall
survive the transfer of any Registrable Securities by such Holder.
 
SECTION 2.10.    Rules 144 and 144A and Regulation S; Form S-3.  The Company
covenants that it will file the reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
SEC thereunder (or, if the Company is not required to file such reports, it
will, upon the reasonable request of a Holder, make publicly available such
necessary information for so long as necessary to permit sales pursuant to Rules
144 or 144A or Regulation S under the Securities Act), and it will take such
further action as (x) the Holders may reasonably request, all to the extent
required from time to time to enable the Holders, to sell Registrable Securities
without Registration under the Securities Act within the limitation of the
exemptions provided by (i) Rules 144 or 144A or Regulation S under the
Securities Act, as such Rules may be amended from time to time, or (ii) any
similar rule or regulation hereafter adopted by the SEC; or (y) is necessary to
qualify the Company to file registration statements on Form S-3.  Upon the
reasonable request of a Holder, the Company will deliver to such Holder a
written statement as to whether it has complied with such requirements and, if
not, the specifics thereof in reasonable detail.
33

--------------------------------------------------------------------------------

SECTION 2.11.    Limitation on Registrations and Underwritten Offerings.
 
(a)            Notwithstanding the rights and obligations set forth in
Section 2.01 and Section 2.02, in no event shall the Company be obligated to
take any action to effect any Demand Registration or any Underwritten Shelf
Take‑Down at the request of WP after the Company has effected five (5)
Registrations that are Demand Registrations or Underwritten Shelf Take-Downs at
the request of WP.
 
(b)            Subject to Section 2.11(c), there shall be no limit on the number
of Shelf Take-Downs that the Company shall be required to effect at the request
of WP.
 
(c)            Notwithstanding the rights and obligations set forth in
Section 2.01 and Section 2.02, in no event shall the Company be obligated to
take any action to (i) effect more than one (1) Marketed Underwritten Offering
in any consecutive ninety-(90) day period or (ii) effect any Underwritten
Offering unless WP proposes to sell all of its Registrable Securities in such
Underwritten Offering or, if selling less than all of the Registrable Securities
held by WP, having reasonably anticipated net aggregate proceeds (after
deduction of underwriter commissions and offering expenses) of at least
$50,000,000.
 
SECTION 2.12    Clear Market.  With respect to any Underwritten Offerings of
Registrable Securities effected at the request of WP pursuant to a Registration
under Section 2.01 or Section 2.02 (each a “Holder Underwritten Offering”), the
Company agrees not to effect (other than pursuant to the Registration applicable
to such Holder Underwritten Offering or pursuant to a Special Registration) any
public sale or distribution, or to file any Registration Statement (other than
pursuant to the Registration applicable to such Holder Underwritten Offering or
pursuant to a Special Registration) covering any of its equity securities or any
securities convertible into or exchangeable or exercisable for such securities,
during the period not to exceed seven (7) days prior and thirty (30) days
following the effective date of such offering or such longer period up to sixty
(60) days as may be requested by the managing underwriter for such Holder
Underwritten Offering.  “Special Registration” means the registration of (A)
equity securities and/or options or other rights in respect thereof solely
registered on Form S-4 or S-8 (or successor form) or (B) shares of equity
securities and/or options or other rights in respect thereof to be offered to
directors, employees, consultants, customers, lenders or vendors of the Company
or its Subsidiaries or in connection with dividend reinvestment plans.
 
SECTION 2.13.    In-Kind Distributions.  If any Holder seeks to effectuate an
in-kind distribution of all or part of its Company Common Stock to its direct or
indirect equityholders, subject to any applicable lock-up period set forth in
Section 3.01 the Company will reasonably cooperate with and assist such Holder,
such equityholders and the Company’s transfer agent to facilitate such in-kind
distribution in the manner reasonably requested by such Holder (including the
delivery of instruction letters by the Company or its counsel to the Company’s
transfer agent and the delivery of Company Common Stock without restrictive
legends, to the extent no longer applicable).
34

--------------------------------------------------------------------------------

ARTICLE III
 
TRANSFER RESTRICTIONS; BOARD REPRESENTATION

                                     

SECTION 3.01.    Limitations on Transfer.
 
(a)            No Holder or Permitted Transferee shall Transfer any of the
Registrable Securities prior to the date that is one hundred eighty (180) days
after the Closing Date (the “First Lockup Termination Date”) and no Holder or
Permitted Transferee shall Transfer more than one-third of its Registrable
Securities prior to the first anniversary of the Closing Date (the “Second
Lockup Termination Date” and together with the First Lockup Termination Date,
each a “Lockup Termination Date”), except in both cases other than (i) to a
Permitted Transferee or (ii) to any party pursuant to a tender offer, exchange
offer, merger, consolidation or other transaction which is recommended by the
Board of Directors to the stockholders of the Company or (iii) in connection
with any merger, business combination or mandatory share exchange approved by
the stockholders of the Company; provided, however, that (A) no Holder or
Permitted Transferee shall Transfer any of the Registrable Securities to any
investor on Schedule A hereto prior to the First Lockup Termination Date, and
(B) any Permitted Transferee, as a condition to such Transfer, shall execute and
deliver a joinder agreement, in form and substance reasonably satisfactory to
Purchaser, whereby such Permitted Transferee shall agree to be bound by 3.01 and
3.03 hereof (to the extent applicable to such Permitted Transferee under the
terms of this Agreement) and to make the representations and warranties set
forth in Section 4.01 hereof as if such Permitted Transferee were a “Holder”
(except that any investor on Schedule A hereto need not make the representation
and warranty in clause (iii) of Section 4.01).  Notwithstanding the foregoing,
there shall be no restriction on WP’s ability to pledge, encumber or hypothecate
any Registrable Securities or to otherwise obtain “back leverage” in connection
therewith.
 
SECTION 3.02.     Board of Directors.
 
(a)            At any time from and after the Closing Date, at the written
request of WP, the Company shall increase the size of the Company’s Board of
Directors by one (1) and cause one (1) representative designated by WP to be
appointed to Class II of the Board of Directors and as a member of the
Compensation Committee or the Corporate Governance Committee, as agreed by the
Company and WP in good faith, of the Board of Directors, which representative
shall, as a condition to joining any such committee, meet the applicable
“independence” requirements of the SEC and NYSE, and shall also satisfy all
director qualifications required by the Company and agree to comply with all
policies of the Company (including as to ethics, confidentiality and trading) in
effect from time to time that apply to all nominees for the Board of Directors
(a “Qualified Nominee,” and any such Qualified Nominee to be appointed to the
Board of Directors, a “Board Representative”).
 
(b)            From and after the election or appointment of a Board
Representative pursuant to Section 3.02(a), (i) at each meeting of the
stockholders of the Company at which directors of the Company are to be elected
(including any annual meeting of stockholders) and at which the term of such
Board Representative shall expire, the Board of Directors shall nominate and
recommend for election one (1) Qualified Nominee designated by the WP to serve
as a Board Representative and the Company shall use its reasonable best efforts
to cause such person to be elected to serve as a director on the Board of
Directors and shall solicit proxies for such person to the same extent as it
does for any of its other nominees to the Board of Directors; and (ii) upon the
death, disability, retirement, resignation, removal or other vacancy of a
director designated by WP, the Board of Directors shall appoint as a director to
fill the vacancy so created a Qualified Nominee designated by WP to fill such
vacancy.
35

--------------------------------------------------------------------------------

 
(c)            Each current and former Board Representative shall be entitled to
the same compensation and same indemnification , advancement of expenses and
insurance coverage in connection with his or her role as a director as the other
(current or former, as applicable) members of the Board of Directors, and shall
be entitled to reimbursement for documented, reasonable out-of-pocket expenses
incurred in attending meetings of the Board of Directors or any committees
thereof and any and all other perquisites in each case, to the same extent as
the other members of the Board of Directors.  The Company shall notify the Board
Representative of all regular and special meetings of the Board of Directors and
shall notify the Board Representative of all regular and special meetings of any
committee of the Board of Directors of which such Board Representative is a
member.  The Company shall provide the Board Representative with copies of all
notices, minutes, consents and other materials provided to all other members of
the Board of Directors concurrently as such materials are provided to the other
members.
 
(d)            The then-current Board Representative shall resign and the
Company’s obligations under Section 3.02(a) and Section 3.02(b) shall terminate
and be of no further force or effect on such date that the Board of Directors by
majority vote requests the resignation of the Board Representative at any time
that the Company Common Stock collectively held by WP and its Permitted
Transferees has had, ending on (and including) the date of such request, a
market value of less than $200 million (based on the Purchaser Daily Closing
Price) for twenty (20) consecutive trading days (such date, the “Standstill
Termination Date”).
 
SECTION 3.03.    Actions by WP.
 
(a)            WP and Warburg Pincus LLC (“WPLLC”) shall not, directly or
indirectly, without the Company’s prior written consent:
 
(i)            acquire beneficial ownership of any shares of Company Common
Stock if, after such acquisition, WPLLC, WP and their respective Affiliates in
the aggregate would beneficially own a number of shares of Company Common Stock
equal to ten percent (10%) or more of the number of outstanding shares of
Company Common Stock (as reported in the most recent Company final registration
statement, prospectus, report, schedule or definitive proxy statement publicly
filed under the Exchange Act);
 
(ii)            make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” to vote (as such terms are used in the rules of the
SEC), or seek to advise or influence any Person (other than a Permitted
Transferee) with respect to the voting of any voting securities of the Company;
36

--------------------------------------------------------------------------------

 
(i)            form, join or in any way participate in a “group” as defined in
Section 13(d)(3) of the Exchange Act (other than with a Permitted Transferee of
WP), with respect to any voting securities of the Company; or
 
(ii)            publicly disclose any intention, plan or arrangement prohibited
by, or inconsistent with, the foregoing;
 
provided that notwithstanding anything herein to the contrary, this
Section 3.03(a) shall in no way limit or apply to: (x) the activities of any
director of the Company taken in good faith in his or her capacity as a director
of the Company, (y) the right or ability of WP to vote any voting securities of
the Company with respect to any matter or (z) portfolio companies of WPLLC (as
such term is commonly used in the private equity industry).
 
(b)            The provisions in this Section 3.03 shall terminate and be of no
further force or effect with respect to WP and WPLLC on the earlier of (i)
Standstill Termination Date, and (ii) the breach, in any material respect, by
the Company of any of its obligations in this Agreement.
 
SECTION 3.04.    Actions by Holders.  Prior to any Transfer by any Holder (other
than WP) of any Company Common Stock (including Company Common Stock that may be
deemed to be beneficially owned by the undersigned in accordance with the rules
and regulations of the SEC and Company Common Stock that may be issued upon
exercise of any options or warrants) or securities convertible into or
exercisable or exchangeable for Company Common Stock, such Holder shall notify
WP, in writing, of any such Transfer.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES; INVESTMENT LIMIT

                                       
 
SECTION 4.01    Holder Representations and Warranties.  Each Holder that has
acquired such Company Common Stock pursuant to Section 2.2(b) of the Purchase
Agreement, severally and not jointly represents and warrants to the Company as
of the date hereof that such Holder:  (i) is acquiring the Company Common Stock
for its own account, solely for investment and not with a view toward, or for
sale in connection with, any distribution thereof  in violation of any federal
or state securities or “blue sky” laws, or with any present intention of
distributing or selling the Company Common Stock in violation of any such laws,
(ii) has such knowledge and experience in financial and business matters and in
investments of this type that it is capable of evaluating the merits and risks
of its investment in the Company Common Stock and of making an informed
investment decision and (iii) is an “accredited investor” within the meaning of
Rule 501(a) under the Securities Act.  Each such Holder has requested, received,
reviewed and considered all information that such Holder deems relevant in
making an informed decision to invest in the Company Common Stock, has had an
opportunity to discuss the Company’s business, management and financial affairs
with its management and also had an opportunity to ask questions of officers of
the Company that were answered to such Holder’s satisfaction and has received
and reviewed a copy of this Agreement and the Purchase Agreement.  Each Holder
understands that the Company is relying on the statements contained herein to
establish an exemption from registration under the Securities Act and under
state securities laws and acknowledges that the offer and sale of Company Common
Stock has not been registered under the Securities Act or any other applicable
Law and that the Company Common Stock may not be Transferred except pursuant to
the registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom.  The Holders do not own any shares of Company Common Stock,
except for those shares acquired pursuant to the Purchase Agreement.
37

--------------------------------------------------------------------------------

 
SECTION 4.02.    Company Representations and Warranties.
 
(a)            Assuming the accuracy of the Holders’ representation and warranty
in the last sentence of Section 4.01, the Company represents and warrants that
the Holders individually and in the aggregate own less than ten percent (10%) of
the currently issued and outstanding shares of Company Common Stock, taking into
account the issuance of shares of Company Common Stock to the Holders pursuant
to the Purchase Agreement.
 
(b)            The Company represents and warrants that, on October 16, 2015,
the Board of Directors  duly passed resolutions determining that there is no
pending request from the Utah Department of Financial Institutions or the
Federal Deposit Insurance Company to deny any Holder, or all Holders in the
aggregate, the right to vote their shares of Company Common Stock and that it
has been provided with evidence, satisfactory to the Board of Directors, that
that no Approvals (as such term is defined in the Company’s Certificate of
Incorporation) are required by statute, regulation, or interpretation of the
appropriate banking regulatory agency in connection with the issuance of the
Stock Consideration to the Sellers.
 
SECTION 4.03.     Company Obligations.  During the period commencing on the date
hereof for so long as WP and WPLLC do not take any of the actions set forth in
clause (i) through (iv) of Section 3.03 hereof, neither the Company nor the
Board of Directors shall (i) make any determination under Article X of its
Certificate of Incorporation (or any successor or equivalent provision, bylaw or
policy) or take any other action (other than if requested by the Utah Department
of Financial Institutions or the Federal Deposit Insurance Company) that has the
effect of (A) denying any Holder the right to vote the Company Common Stock
owned or controlled by such Holder, or over which such Holder otherwise
exercises voting power or control or (B) preventing the Company Common Stock
over which such Holder exercises voting power or control from being counted for
purposes of determining whether a quorum exists at any meeting of the Company’s
stockholders or (ii) take any action that may cause (x) the Holders,
individually or in the aggregate, or (y) WP, individually or in the aggregate,
to own ten percent (10%) or more of the then issued and outstanding shares of
Company Common Stock at such time.
 
ARTICLE V
 
MISCELLANEOUS

                         
SECTION 5.01.    Term.  This Agreement shall terminate with respect to any
Holder at the later of such time as (a) such Holder does not beneficially own
any Registrable Securities or (b) in the case of WP or a Permitted Assignee
thereof, WP or a Permitted Assignee thereof does not beneficially own any
Registrable Securities and does not have any rights pursuant to Section 3.02
(the “Termination Date”).  Notwithstanding the foregoing, the provisions of
Section 2.09, Section 2.10 and Section 2.13 and all of this Article V shall
survive any such termination.  Upon the written request of the Company, each
Holder agrees to promptly deliver a certificate to the Company setting forth the
number of Registrable Securities then beneficially owned by such Holder.
38

--------------------------------------------------------------------------------

 
SECTION 5.02.    Injunctive Relief.  It is hereby agreed and acknowledged that
it will be impossible to measure in money the damage that would be suffered if
the parties fail to comply with any of the obligations herein imposed on them
and that in the event of any such failure, an aggrieved Person will be
irreparably damaged and will not have an adequate remedy at law.  Any such
Person shall, therefore, be entitled (in addition to any other remedy to which
it may be entitled in law or in equity) to injunctive relief, including specific
performance, to enforce such obligations and if any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.
 
SECTION 5.03.    Attorneys’ Fees.  In any action or proceeding brought to
enforce any provision of this Agreement or where any provision hereof is validly
asserted as a defense, the successful party shall, to the extent permitted by
applicable law, be entitled to recover reasonable attorneys’ fees in addition to
any other available remedy.
 
SECTION 5.04.    Notices.  Unless otherwise specified herein, all notices,
consents, approvals, designations, requests, waivers, elections and other
communications authorized or required to be given pursuant to this Agreement
shall be in writing and shall be given or made (and shall be deemed to have been
duly given or made upon receipt) by personal hand-delivery, by facsimile
transmission, by electronic mail, by mailing the same in a sealed envelope,
registered first-class mail, postage prepaid, return receipt requested, or by
air courier guaranteeing overnight delivery, sent to the Person at the address
given for such Person below or such other address as such Person may specify by
notice to the Company:
 
To the Company:
 
WEX Inc.
97 Darling Avenue
South Portland, ME 04016
Attention:  Hilary Rapkin
Email:  Hilary.Rapkin@wexinc.com
 
with copies (which shall not constitute notice) to:
 
Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, MA 02109
Attention:Mark G. Borden
Jeffrey A. Stein
Fax:  (617) 526-5000
Email:        Mark.Borden@wilmerhale.com
                   Jeff.Stein@wilmerhale.com
 
39

--------------------------------------------------------------------------------

 
If to WP:
 
c/o Warburg Pincus
450 Lexington Avenue
New York, NY 10017
Fax:  (212) 878-9359
Attention:  James C. Neary
                    Lora Giampetruzzi


Email:               jim.neary@warburgpincus.com
                    lora.giampetruzzi@warburgpincus.com
 
with a copy (which shall not constitute notice) to:
 
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Fax:  (212) 225-3999
Attention:  David Leinwand
                          Matthew P. Salerno
 
Email:                 dleinwand@cgsh.com
                            msalerno@cgsh.com
 
All notices required to be given to a Holder under this Agreement shall be given
to such Holder at the address (including an email address or fax number) given
by or on behalf of such Holder to the Company or , if no such address has been
provided to the Company for such Holder, then to WP on behalf of such Holder.
 
SECTION 5.05.    Amendment.  The terms and provisions of this Agreement may only
be amended, modified or waived at any time and from time to time by a writing
executed by the Company and WP; provided, that any amendment that would have an
adverse effect on the investors listed in Schedule A hereto relative to the
other Holders shall require the written consent of such investors holding a
majority of all of the then outstanding Registrable Securities held by all
investors listed in Schedule A hereto at such time.
 
SECTION 5.06.    Successors, Assigns and Transferees.  Each Holder may assign
all or a portion of its rights hereunder to (i) a Permitted Transferee to which
such Holder Transfers all or any of its Registrable Securities, (ii) any Person
that acquires Registrable Securities pursuant to the terms of any Co-Invest
Agreement or (iii) in the case of WP’s rights pursuant to Section 3.02, to an
Affiliate of WP (each such Person, a “Permitted Assignee”); provided that such
Person shall only be admitted as a party hereunder upon its, his or her
execution and delivery of a joinder agreement, in form and substance acceptable
to WP, agreeing to be bound by the terms and conditions of this Agreement as if
such Person were a party hereto (together with any other documents WP and the
Company determine are necessary to make such Person a party hereto), whereupon
such Person will be treated as a Holder for all purposes of this Agreement, with
the same rights, benefits and obligations hereunder as the transferring Holder
with respect to the transferred Registrable Securities (if applicable, and
except that if such Person was a Holder prior to such Transfer, such Person
shall have the same rights, benefits and obligations with respect to the such
transferred Registrable Securities as were applicable to Registrable Securities
held by such Person prior to such Transfer).
40

--------------------------------------------------------------------------------

 
SECTION 5.07.    Binding Effect.  Except as otherwise provided in this
Agreement, the terms and provisions of this Agreement shall be binding on and
inure to the benefit of each of the parties hereto and their respective
successors.
 
SECTION 5.08.    No Waiver.  No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.
 
SECTION 5.09.    Third Party Beneficiaries.  Nothing in this Agreement, express
or implied, is intended or shall be construed to confer upon any Person not a
party hereto (other than those Persons entitled to indemnity or contribution
under Section 2.09, each of whom shall be a third party beneficiary thereof) any
right, remedy or claim under or by virtue of this Agreement.
 
SECTION 5.10.     Governing Law; Jurisdiction.  THIS AGREEMENT SHALL BE GOVERNED
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.  ANY ACTION OR
PROCEEDING AGAINST THE PARTIES RELATING IN ANY WAY TO THIS AGREEMENT MAY BE
BROUGHT AND ENFORCED EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK IN THE
BOROUGH OF MANHATTAN OR (TO THE EXTENT SUBJECT MATTER JURISDICTION EXISTS
THEREFOR) THE U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND THE
PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF BOTH SUCH COURTS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING.
 
SECTION 5.11.    Waiver of Jury Trial.  EACH PARTY HERETO HEREBY ACKNOWLEDGES
AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY
TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (III) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY
AND (IV) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.11.
41

--------------------------------------------------------------------------------

SECTION 5.12.    Severability.  If any provision of this Agreement shall be held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
SECTION 5.13.    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same agreement.
 
SECTION 5.14.    Headings.  The heading references herein and in the table of
contents hereto are for convenience purposes only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof.
 
SECTION 5.15    Investment Banking Services.  Notwithstanding anything to the
contrary herein or any actions or omissions by representatives of WP or its
respective Affiliates in whatever capacity, including as a director or observer
to the Board of Directors, it is understood that neither WP nor any of its
respective Affiliates is acting as a financial advisor, agent or underwriter to
the Company or any of its Affiliates or otherwise on behalf of the Company or
any of its Affiliates unless retained to provide such services pursuant to a
separate written agreement.
 
SECTION 5.16.    Other Activities.  Notwithstanding anything in this Agreement,
none of the provisions of this Agreement shall in any way limit a Holder or any
of its Affiliates from engaging in any brokerage, investment advisory, financial
advisory, anti-raid advisory, principaling, merger advisory, financing, asset
management, trading, market making, arbitrage, investment activity and other
similar activities conducted in the ordinary course of their business.
 


[Remainder of Page Intentionally Blank]


42

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 
WARBURG PINCUS PRIVATE EQUITY (E&P) XI - B, L.P.
 
 
 
 
By:
Warburg Pincus (E&P) XI, L.P.,
 
 
its general partner
 
 
 
 
By:
Warburg Pincus (E&P) XI LLC,
 
 
its general partner
 
 
 
 
By:
Warburg Pincus Partners (E&P) XI LLC,
 
 
its sole member
 
 
 
 
By:
Warburg Pincus Partners II (US), L.P.,
 
 
its managing member
 
 
 
 
By:
Warburg Pincus & Company US, LLC,
 
 
its general partner
 
 
 
 
By:
   /s/ Robert B. Knauss
 
 
Name: Robert B. Knauss
 
 
Title:  Authorized Signatory
 
 
 
 
 
 
 
WARBURG PINCUS PRIVATE EQUITY XI-C, L.P.
 
 
 
 
By:
Warburg Pincus (Cayman) XI, L.P.,
 
 
its general partner
 
 
 
 
By:
Warburg Pincus XI-C, LLC,
 
 
its general partner
 
 
 
 
By:
Warburg Pincus Partners II (Cayman), L.P.,
 
 
its managing member
 
 
 
 
By:
Warburg Pincus (Bermuda) Private Equity GP Ltd.,
 
 
its general partner
 
 
 
 
By:
   /s/ Robert B. Knauss
 
 
Name: Robert B. Knauss
 
 
Title: Authorised Signatory
 
 
 





--------------------------------------------------------------------------------

                                                                       


 
WP MUSTANG CO-INVEST-B, L.P.
 
 
 
 
By:
Warburg Pincus (Bermuda) XI, Ltd.,
 
 
its general partner
 
 
 
 
 
 
 
By:
   /s/ Robert B. Knauss
 
 
Name: Robert B. Knauss
 
 
Title:  Authorised Signatory
 
 
 
 
 
 
 
WARBURG PINCUS (E&P) XI, L.P.
 
 
 
 
By:
Warburg Pincus (E&P) XI LLC,
 
 
its general partner
 
 
 
 
By:
Warburg Pincus Partners (E&P) XI LLC,
 
 
its sole member
 
 
 
 
By:
Warburg Pincus Partners II (US), L.P.,
 
 
its managing member
 
 
 
 
By:
Warburg Pincus & Company US, LLC,
 
 
its general partner
 
 
 
 
 
 
 
By:
   /s/ Robert B. Knauss
 
 
Name: Robert B. Knauss
 
 
Title: Authorized Signatory
 
 
 
 
 
 
 
WP MUSTANG CO-INVEST-C, L.P.
 
 
 
 
By:
Warburg Pincus (Bermuda) XI, Ltd.,
 
 
its general partner
 
 
 
 
By:
   /s/ Robert B. Knauss
 
 
Name: Robert B. Knauss
 
 
Title:  Authorised Signatory
 
 
 

 
 

--------------------------------------------------------------------------------

 
 
WP XI PARTNERS, L.P.
 
 
 
 
By:
Warburg Pincus XI, L.P.,
 
 
its general partner
 
 
 
 
By:
WP Global LLC,
 
 
its general partner
 
 
 
 
By:
Warburg Pincus Partners II, L.P.,
 
 
its managing member
 
 
 
 
By:
Warburg Pincus Partners GP LLC,
 
 
its general partner
 
 
 
 
By:
Warburg Pincus & Co.,
 
 
its managing member
 
 
 
 
 
 
 
By:
   /s/ James C. Neary
 
 
Name: James C. Neary
 
 
Title:   Partner
 
 
 
 
 
 
 
WARBURG PINCUS PRIVATE EQUITY XI-B, L.P.
 
 
 
 
By:
Warburg Pincus XI, L.P.,
 
 
its general partner
 
 
 
 
By:
WP Global LLC,
 
 
its general partner
 
 
 
 
By:
Warburg Pincus Partners II, L.P.,
 
 
its managing member
 
 
 
 
By:
Warburg Pincus Partners GP LLC,
 
 
its general partner
 
 
 
 
By:
Warburg Pincus & Co.,
 
 
its managing member
 
 
 
 
 
 
 
By:
   /s/ James C. Neary
 
 
Name: James C. Neary
 
 
Title:   Partner

--------------------------------------------------------------------------------

 
 
WARBURG PINCUS XI (E&P) PARTNERS - B, L.P.
 
 
 
 
By:
Warburg Pincus (E&P) XI, L.P.,
 
 
its general partner
 
 
 
 
By:
Warburg Pincus (E&P) XI LLC,
 
 
its general partner
 
 
 
 
By:
Warburg Pincus Partners (E&P) XI LLC,
 
 
its sole member
 
 
 
 
By:
Warburg Pincus Partners II (US), L.P.,
 
 
its managing member
 
 
 
 
By:
Warburg Pincus & Company US, LLC,
 
 
its general partner
 
 
 
 
 
 
 
By:
   /s/ James C. Neary
 
 
Name: James C. Neary
 
 
Title:  Authorized Signatory
 
 
 
 
 
 
 
MUSTANG HOLDCO 1 LLC
 
 
 
 
 
 
 
By:
   /s/ James C. Neary
 
 
Name: James C. Neary
 
 
Title:   President

--------------------------------------------------------------------------------

 
 
WP (LEXINGTON) HOLDINGS II, L.P.
 
 
 
 
By:
Warburg Pincus (E&P) XI, L.P.,
 
 
its general partner
 
 
 
 
By:
Warburg Pincus (E&P) XI LLC,
 
 
its general partner
 
 
 
 
By:
Warburg Pincus Partners (E&P) XI LLC,
 
 
its sole member
 
 
 
 
By:
Warburg Pincus Partners II (US), L.P.,
 
 
its managing member
 
 
 
 
By:
Warburg Pincus & Company US, LLC,
 
 
its general partner
 
 
 
 
 
 
 
By:
/s/ Robert B. Knauss
 
 
Name: Robert B. Knauss
 
 
Title: Authorized Signatory
 
 
 
 
WARBURG PINCUS PRIVATE EQUITY (LEXINGTON) XI – A, L.P.
 
 
 
 
By:
Warburg Pincus (E&P) XI, L.P.,
 
 
its general partner
 
 
 
 
By:
Warburg Pincus (E&P) XI LLC,
 
 
its general partner
 
 
 
 
By:
Warburg Pincus Partners (E&P) XI LLC,
 
 
its sole member
 
 
 
 
By:
Warburg Pincus Partners II (US), L.P.,
 
 
its managing member
 
 
 
 
By:
Warburg Pincus & Company US, LLC,
 
 
its general partner
 
 
 
 
 
 
 
By:
/s/ Robert B. Knauss
 
 
Name: Robert B. Knauss
 
 
Title: Authorized Signatory

--------------------------------------------------------------------------------

 
 
WP MUSTANG CO-INVEST, LLC
 
 
 
 
By:
Warburg Pincus (E&P) XI, L.P.,
 
 
its managing member
 
 
 
 
By:
Warburg Pincus (E&P) XI LLC,
 
 
its general partner
 
 
 
 
By:
Warburg Pincus Partners (E&P) XI LLC,
 
 
its sole member
 
 
 
 
By:
Warburg Pincus Partners II (US), L.P.,
 
 
its managing member
 
 
 
 
By:
Warburg Pincus & Company US, LLC,
 
 
its general partner
 
 
 
 
 
 
 
By:
/s/ Robert B. Knauss
 
 
Name: Robert B. Knauss
 
 
Title: Authorized Signatory

 

--------------------------------------------------------------------------------

 
 
WARBURG PINCUS XI (LEXINGTON) PARTNERS - A, L.P.
 
 
 
 
By:
Warburg Pincus (E&P) XI, L.P.,
 
 
its general partner
 
 
 
 
By:
Warburg Pincus (E&P) XI LLC,
 
 
its general partner
 
 
 
 
By:
Warburg Pincus Partners (E&P) XI LLC,
 
 
its sole member
 
 
 
 
By:
Warburg Pincus Partners II (US), L.P.,
 
 
its managing member
 
 
 
 
By:
Warburg Pincus & Company US, LLC,
 
 
its general partner
 
 
 
 
 
 
 
By:
/s/ Robert B. Knauss
 
 
Name: Robert B. Knauss
 
 
Title: Authorized Signatory

--------------------------------------------------------------------------------

 
 
Solely for purposes of Section 3.03
 
 
 
 
WARBURG PINCUS LLC
 
 
 
 
 
 
 
By:
/s/ Robert B. Knauss
 
 
Name: Robert B. Knauss
 
 
Title: Managing Director

--------------------------------------------------------------------------------

 
 
WEX INC.
 
 
 
 
 
 
 
By:
/s/ Hilary Rapkin
 
Name:
 Hilary Rapkin
 
Title:
 Senior Vice President, General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
